Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                             Exhibit K Page 1 of 157




                   EXHIBIT K
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                             Exhibit K Page 2 of 157
                                                                             1


    1                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
    2                              ATLANTA DIVISION

    3   BAY POINT CAPITAL PARTNERS     )
        II, LP,                        )
    4                                  )
                       Plaintiff,      )         CRIMINAL ACTION FILE
    5              v.                  )         NO. 1:21-CV-00375-MLB
                                       )
    6   HOPLITE, INC. ET AL,           )
                                       )
    7                  Defendants.     )
        _______________________________)
    8

    9

   10   --------------------------------------------------------------

   11                BEFORE THE HONORABLE MICHAEL L. BROWN
                           TRANSCRIPT OF PROCEEDINGS
   12                          FEBRUARY 10, 2021
        --------------------------------------------------------------
   13

   14

   15

   16
                  Proceedings recorded by mechanical stenography
   17                and computer-aided transcript produced by

   18
                         JANA B. COLTER, FAPR, RMR, CRR, CRC
   19                          Official Court Reporter
                                 1949 U.S. Courthouse
   20                          75 Ted Turner Drive, SW
                               Atlanta, Georgia 30303
   21                               (404) 215-1456

   22

   23

   24

   25
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 312
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                             Exhibit K Page 3 of 157
                                                                             2


    1   APPEARANCES:

    2
        For the Plaintiff:               HARRIS B. WINSBERG
    3                                    ALEXANDRA SPEAR PEURACH
                                         CHRISTOPHER KELLEHER
    4                                    Attorneys at Law

    5   For the Defendant:               LOUIS R. COHAN
                                         FELISHA PATEL
    6                                    EMILY COHAN
                                         Attorneys at Law
    7
        For Porta Pellex:                JOHN ELROD
    8                                    KRISTOPHER LARSON
                                         Attorneys at Law
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 313
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                             Exhibit K Page 4 of 157
                                                                             3


    1                            INDEX TO EXAMINATIONS

    2   WITNESS                                                              PAGE

    3   CHANDLER RIERSON

    423Direct Examination By Ms. Peurach                                         23

    591Cross-Examination By Mr. Cohan                                            91

    118Redirect Examination By Ms. Peurach
    6                                                                            118

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 314
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                             Exhibit K Page 5 of 157
                                                                             4


    1        (Atlanta, Fulton County, Georgia, March 24, 2021, in open

    2   court.)

    3                                     _   _   _

    4                            P R O C E E D I N G S
                                        _ _ _
    5

    6

    7               THE COURT:     All right.     Good afternoon, everyone.

    8               MR. WINSBERG:     Hi, Judge.

    9               MS. PEURACH:     Good afternoon.

   10               MR. COHAN:     Good afternoon.

   11               THE COURT:     We are here for a hearing on an emergency

   12   motion for a receiver in Bay Point v. Hoplite.

   13               Did I say that right?

   14               MR. COHAN:     You did.

   15               THE COURT:     Great.     21-CV-375.

   16               Can I have appearances, starting with counsel for the

   17   plaintiff?

   18               MR. WINSBERG:     Good afternoon, Your Honor.        Harris

   19   Winsberg, Alex Peurach and Chris Kelleher from Troutman Pepper

   20   here for the plaintiff.

   21               THE COURT:     Great.

   22               And for the defendant?

   23               MR. COHAN:     Louis Cohan, Your Honor, appearing

   24   specially, reserving objections to personal jurisdiction and

   25   venue on behalf of all three defendants.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 315
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                             Exhibit K Page 6 of 157
                                                                             5


    1               THE COURT:     Very well.

    2               And I understand we have somebody from Columbia State

    3   Bank; is that right?

    4               MS. GODFREY:     Yes, Your Honor.     Good afternoon.

    5   Gwendolyn Godfrey from the Polsinelli Law Firm on behalf of

    6   Columbia State Bank.

    7               THE COURT:     Great.   Okay.   Tell Mr. McAvoy I said hi.

    8               MS. GODFREY:     I will do so, Your Honor.       Thank you.

    9               THE COURT:     And I understand that Mr. Rierson is here

   10   as well.

   11               MR. WINSBERG:     Yes, Your Honor.

   12               THE COURT:     Okay.    All right.   So in preparation for

   13   today, I have read the things that you-all have filed on both

   14   sides.   I think I understand the core concept of what happened,

   15   that is that the plaintiff provided a short-term loan to the

   16   defendant and the defendant did not pay as was required.

   17               There was some discussion about what was going on and

   18   then the allegation is that a falsified email was sent by

   19   somebody associated with the defendant to, I think,

   20   Mr. Rierson, that he uncovered as fraudulent, and as part of

   21   that, that led him to determine that at least one of the

   22   agreements that he had relied upon that was part of the

   23   collateral was also falsified.

   24               And that there were some forbearance agreements that

   25   were executed, I suppose to try to stop the bleeding or fix a
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 316
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                             Exhibit K Page 7 of 157
                                                                             6


    1   bad situation, that they did not do what was intended, and

    2   therefore, the plaintiff has now filed a lawsuit and seeks

    3   receivership.

    4               I know there's lots more details to this.           I've read

    5   all of that.     And I'm happy to listen to it.

    6               The defendant makes a couple of points that I want to

    7   make sure that we address, and then I'll turn it over to the

    8   parties to do what they want.        One of their issues -- I'm going

    9   to pull up some of my notes.        It's so much easier to look on my

   10   big monitor.

   11               They say, for example, that the agreement with I

   12   think it's Screen Media -- is that the primary one that's

   13   allegedly falsified?

   14               MR. COHAN:     That's right.

   15               THE COURT:     That there was no expectation there

   16   because there was no guarantee of a receivable, and I think

   17   they contend the same with the others.          I have looked at the

   18   others.   The others with the fight group and then with I think

   19   is it Big something?

   20               MR. WINSBERG:     Big Media.

   21               MR. COHAN:     Big Media.

   22               THE COURT:     Those two look like they set a time for

   23   payment somewhere in the future.         I'm keeping the one I most

   24   immediately read was the fight one, which is $200,000 within a

   25   certain time of production beginning, and then $800,000 upon
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 317
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                             Exhibit K Page 8 of 157
                                                                             7


    1   delivery, which obviously would suggest a future action.                 It

    2   would be hard to establish -- at least I don't think there has

    3   been a claim of fraud in that.

    4               The other one, though, with Screen Media does seem

    5   that there is an expectation, but I want to hear more on that,

    6   because you-all have a dispute there, in that you say it was

    7   something that you relied upon, that it was something already

    8   payable or that was setting up an account receivable, they say,

    9   that is the defendant, says, no, that's not true, so I want to

   10   hear about that.

   11               I want to hear about if there is any dispute that

   12   there is, in fact, a default.

   13               I want to hear about whether the forbearance

   14   agreements have the impact that the defendant says they have.

   15               And then I want to hear a little bit more about what

   16   the plaintiff believes is the imminency of the damage if I

   17   don't do something.      I mean, I know you have to establish that

   18   as part of your proof.

   19               They say there's no immediacy to it because there's

   20   no money coming in, and they also say, on the other hand, if

   21   you do this, it will destroy our company.           So I want to hear

   22   about that dispute.

   23               Isn't that essentially what you say, Mr. Cohan, that

   24   there is no money coming in so there's nothing to receive over?

   25               MR. COHAN:     Exactly right, Your Honor.       Thank you.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 318
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                             Exhibit K Page 9 of 157
                                                                             8


    1               THE COURT:     Because these are all somewhere in the

    2   future?

    3               MR. COHAN:     Correct.

    4               THE COURT:     Okay.   And for you, I want to hear if

    5   there is any logical explanation for that email and for what

    6   appears to be an altered agreement.         Your response might be it

    7   happened, but it doesn't matter.         That's kind of what I think

    8   your written response was.

    9               But from some of the cases I looked at, it looked

   10   like if they can establish some level of reliance that they

   11   might have hit the fraud element on the head.

   12               But at any rate, I'll stop there and I'll turn it

   13   over to the parties to talk about.

   14               MR. WINSBERG:     All right.    Thank you, Your Honor.

   15   Would you prefer me at the podium, Your Honor?

   16               THE COURT:     Why don't you stay there, if that's okay.

   17               MR. WINSBERG:     Okay.    And I'll try to speak up,

   18   Your Honor.     It's difficult with a mask.

   19               THE COURT:     I know.

   20               MR. WINSBERG:     I think Your Honor hit a lot of the

   21   issues on the head that we are prepared to address today.                We

   22   did print off some exhibit binders for the Court and we're

   23   happy to pass those up to the Court.

   24               THE COURT:     That's fine.    That's fine.     I probably

   25   have the documents up already, but in case, maybe it's easier
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 319
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                             Exhibit K Page 10 of 157
                                                                             9


    1   to flip through it.       That's fine.

    2               MR. COHAN:     And, Your Honor, for the record, we did

    3   object to the use of any additional evidence over and above

    4   what was attached to the complaint and the emergency motion,

    5   and of course some additional exhibits were submitted

    6   yesterday, and we -- we object to the use of those exhibits.

    7               And then to the extent Mr. -- I don't know if there

    8   is going to be an effort to have Mr. Rierson testify live, but

    9   we would object to that as well.

   10               THE COURT:     On what basis would you object to that?

   11               MR. COHAN:     We think it's unfair and prejudicial,

   12   because we haven't had an opportunity to investigate and

   13   respond, and given that this is an emergency motion with

   14   shortened timeframes for response to begin with, it really --

   15   you know, it just puts us in a position where we can't

   16   effectively respond.

   17               THE COURT:     Okay.    Well, they have a burden here.

   18               MR. COHAN:     Right.

   19               THE COURT:     And I'm going to let them try to meet it

   20   whatever way they can.       If there's some real prejudice that you

   21   think you're facing, I mean, it may be that if he doesn't

   22   testify, or maybe that he does, that he sort of goes right down

   23   the middle of what's already been alleged.           We'll have to see

   24   what happens.     Okay?    But you can bring that up, if you think

   25   you are hearing something that is unfair to respond to, you can
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 320
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 11 of 157
                                                                             10


    1   let me know.

    2               MR. WINSBERG:     Your Honor, I'd just start off and

    3   thank the Court for the time today, setting the hearing down.

    4   And while it's challenging, it is nice to feel like a real

    5   lawyer again, to put a suit on and be in a courtroom.

    6               THE COURT:     I know.   And I appreciate y'all agreeing

    7   to doing it this way.       As I was looking through things

    8   yesterday, I thought it would be better to have everybody here,

    9   so I appreciate the flexibility.

   10               MR. WINSBERG:     As Your Honor is aware and has already

   11   articulated, we're here today on our plaintiff's emergency

   12   motion to appoint a receiver.        At the Court's direction, we

   13   filed a proposed order on that receiver, and that's found at

   14   Docket Number 22.      And as the Court will see from that proposed

   15   order, we are proposing Marshall Glade from B. Riley, formerly

   16   of GlassRatner, to be the proposed receiver.           And I see

   17   Mr. Glade in the courtroom, actually, in the very back.

   18               THE COURT:     Okay.

   19               MR. WINSBERG:     Your Honor got the general gist of the

   20   facts.   We, plaintiff, made a $2 million loan to two defendant

   21   borrowers, Hoplite and Hoplite Entertainment, which was

   22   guaranteed by Mr. Smith.       The documents were entered into on

   23   September 30th, 2020.       And the loan is structured as what we

   24   term a bridge loan, meaning it was designed to provide

   25   immediate liquidity to the defendant borrowers, who are
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 321
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 12 of 157
                                                                             11


    1   allegedly in the TV and film content business, and was required

    2   to be paid back on the maturity date or stated maturity date,

    3   December the 30th, so we're talking a three-month loan.

    4               The loan, as the Court has already recognized, was

    5   collateralized by -- primarily by three different accounts

    6   receivable, from Big Media, Big Media Holdings, Fight Channel

    7   Network and Big Screen Media, that the defendants represented

    8   to be in the aggregate of $3.4 million to be paid quickly back

    9   to the borrower defendants after the loan closed, and you'll

   10   hear testimony on that point that Your Honor has raised.

   11               This is known in the loan documents as the specified

   12   collateral, and you'll find that concept in the loan document,

   13   which is Exhibit E, at Page 7.

   14               THE COURT:     Yes.

   15               MR. WINSBERG:     The loan was also collateralized by a

   16   blanket lien, as provided in Paragraph 4.1(a), which is also on

   17   page -- which is on Page 7 of Exhibit E, and you'll see the

   18   grant of the collateral, you'll see the reference to specified

   19   collateral, and then general collateral in the granting

   20   section.

   21               As a condition to making the loan, the plaintiffs

   22   were required -- and that's found, these conditions precedent

   23   and subsequent, conditions precedent under 3.1 of the loan,

   24   Page 15, required various third parties to sign subordination

   25   agreements, which the defendants obtained from those third
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 322
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 13 of 157
                                                                             12


    1   parties to the plaintiff.

    2               And there were three buckets of those subordination

    3   agreements.     There was, one, related party loans, which is

    4   Hoplite Studios, which is an affiliate of the defendant

    5   borrowers, and Mr. Smith actually made a loan to the companies.

    6               Two, there were third-party loans from various

    7   parties including -- and I may get this wrong -- Turpera Group,

    8   LeAnn Trust Group, capital -- 23 Capital and Portapelics, if

    9   I've got that right.

   10               And then finally, there was an SBA loan, which is

   11   referenced in the loan documents on Page 7 as well as in our

   12   complaint, which is Ms. Godfrey's client, Columbia State Bank,

   13   all of which allegedly executed subordination agreements in

   14   favor of my client.

   15               My client, the plaintiff, filed a UCC-1 perfection

   16   statement as an all asset lien, that's the mechanism under

   17   Article 9 to perfect your lien on the collateral against both

   18   defendant borrowers on October 1.         And you'll find the UCC as

   19   Exhibit P in our -- in our exhibit book, as well as it's also

   20   referenced -- we attached lien searches, updated lien searches,

   21   for both borrower defendants, and that can be found as

   22   Exhibit Q and Exhibit R.       So the plaintiff has properly

   23   perfected a lien on the borrower's assets.

   24               We would note, Your Honor, that we believe we had a

   25   properly perfected first priority lien, particularly on the
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 323
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                              Exhibit K Page 14 of 157
                                                                              13


    1   specified collateral, but based on facts we've learned after

    2   the loan closed, including a new blanket lien filing that was

    3   filed on December 8th, 2020, by Bondit -- and you can find the

    4   Bondit security, the lien that was filed on Exhibit R, we ran

    5   the updated lien searches at Page --

    6               THE COURT:      What exhibit did you say?

    7               MR. WINSBERG:      Exhibit R, Your Honor.

    8               THE COURT:      R, okay.

    9               MR. WINSBERG:      And if you go to the third page in,

   10   you'll see on the front of the cover, the UCC all asset filing

   11   by Bay Point, but in the back of that page, you'll see there

   12   was a new UCC filed after the loan closed, after it's in

   13   default by Bondit, which is a blanket lien that got filed,

   14   which was new to us.

   15               And more importantly, we received an email last night

   16   from the counsel for the SBA lender, Columbia Bank, in that

   17   email, Your Honor, we attach as Exhibit V.

   18               MR. COHAN:      And, Your Honor, we do object to that.

   19   It's hearsay, it's unauthenticated.          We didn't see that until

   20   just now.       They didn't even provide it last night.

   21               MR. WINSBERG:      It took us more than a second to

   22   digest it.      But in any event, we got an email last night at

   23   8:00 p.m., and that's Exhibit V, and in part, you'll see in the

   24   email that Columbia Bank's counsel is representing that -- and

   25   I quote -- the subordination agreements that Columbia Bank
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA

                                                                              EXHIBIT K
                                                                              PAGE 324
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 15 of 157
                                                                             14


    1   executed, which are found in Exhibit M in your binder, are,

    2   quote, falsely fabricated, do not contain signatures of

    3   representatives of Columbia Bank, are not part of the loan

    4   documents between Columbia Bank and Hoplite, are not authorized

    5   by Columbia Bank and are ineffective.

    6               THE COURT:     Okay.    And that's why you are here,

    7   Ms. Godfrey?

    8               MS. GODFREY:     Yes, Your Honor.     That's one reason.

    9   Thank you.

   10               THE COURT:     Okay.    And that means that contrary to

   11   your client's expectations, the bank did not agree to

   12   subordinate their interest?

   13               MR. WINSBERG:     It appears that way, based upon the

   14   representation, Your Honor.         And why that's important, while

   15   there's no debate --

   16               THE COURT:     Mr. Cohan, do you have any response to

   17   that?

   18               MR. COHAN:     I don't.    I didn't even know that was an

   19   issue until just now.

   20               THE COURT:     Until literally we walked into this

   21   courtroom?

   22               MR. COHAN:     Five minutes ago.

   23               THE COURT:     Okay.    Sorry.   Go ahead.

   24               MR. WINSBERG:     No.   I'm sorry, Your Honor.

   25               And based upon the new information, while we clearly
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 325
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 16 of 157
                                                                             15


    1   have a properly perfected security interest, we don't know the

    2   order of priority on all -- part of the collateral at this

    3   point in time, and that matters, Your Honor, because as an

    4   officer of the Court, we had in the proposed order on Pages 6

    5   and 7, which is -- I think it was Docket Number 22, in

    6   Paragraph 20, we referenced in two different places in the

    7   order that we have a first priority security interest in the

    8   collateral, and we can't ask Your Honor to make that finding

    9   today.   Okay.    Let me ask you this, though, how is it that the

   10   other entity -- it's Exhibit R you said.

   11               THE COURT:     How is it that Bondit filed that?              They

   12   filed it when?     You said in December?

   13               MR. WINSBERG:     December.

   14               THE COURT:     Yours was filed before.

   15               MR. WINSBERG:     Correct.

   16               THE COURT:     And you-all filed it.

   17               MR. WINSBERG:     We filed our UCC on October 1.              We

   18   were not aware that -- in our loan agreement, we have

   19   provisions that prohibit additional indebtedness and liens on

   20   our collateral, so the filing of the Bondit lien is a breach of

   21   our agreement and this is where, Your Honor, we're just going

   22   to have to at some point develop more facts.

   23               But the reality is any rational lender would not

   24   assert a first priority lien, pulling the lien searches, like

   25   Bondit did, like they said in their UCC-1, without somebody
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 326
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 17 of 157
                                                                             16


    1   providing Bondit a subordination agreement, purportedly having

    2   Bay Point subordinate its lien, which doesn't exist.

    3               THE COURT:     Okay.   I understand.     So Bondit, since

    4   you filed yours, Bondit, if they filed theirs, yours would have

    5   priority over it?

    6               MR. WINSBERG:     Correct.

    7               THE COURT:     And what you're suggesting by the Bondit

    8   item is that it indicates that Bondit must have been misled in

    9   the way that you-all were misled in regards to Columbia State

   10   Bank?

   11               MR. WINSBERG:     Correct, Your Honor.

   12               THE COURT:     That's what you're saying?       Maybe that

   13   happened, you don't know, but that's one possible explanation.

   14   Or Bondit, for whatever reason, just took a secondary interest?

   15               MR. WINSBERG:     The UCC-1 by Bondit says that they

   16   claim the first priority interest, Your Honor.

   17               THE COURT:     You're right, it does.

   18               MR. WINSBERG:     And the UCCs are a matter of public

   19   record.    I mean, your Honor could order searches, and you would

   20   find it.    And in normal commercial loans -- and Mr. Rierson, we

   21   would offer him up to testify, was going to address these

   22   issues, about how these loans get closed, but it also likely

   23   means to get a first priority lien, like they believed, they

   24   probably had to have received a subordination agreement from

   25   Columbia Bank, like we did as well, because their UCC-1 would
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 327
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 18 of 157
                                                                             17


    1   have also been on file.

    2               THE COURT:     How many other subordinate agreements did

    3   your client accept when they --

    4               MR. WINSBERG:     There were a total, Your Honor, of I

    5   believe seven.     And obviously, what we've learned between the

    6   Bondit UCC-1 and the email we received last night from

    7   Columbia Bank's counsel cast into doubt those subordination

    8   agreements.     We don't know.

    9               THE COURT:     So you have what you have with Columbia

   10   with six others?

   11               MR. WINSBERG:     Correct, Your Honor.

   12               THE COURT:     And you have now heard from Columbia that

   13   what you have is not authentic?

   14               MR. WINSBERG:     Yes, Your Honor.

   15               THE COURT:     And your concern is that the other six

   16   are similarly inauthentic?

   17               MR. WINSBERG:     That's the concern, yes, Your Honor.

   18               THE COURT:     And as some more evidence of that, you

   19   present to me the issue with Bondit, which might have had done

   20   to them what was done to you?

   21               MR. WINSBERG:     That's correct, Your Honor.

   22               THE COURT:     I'm just trying to make sure that -- I

   23   get what your point is.       I want to make sure that I understand

   24   your point.     So if I'm missing your point, please make sure I

   25   get it.   You know, you guys have spent a lot of time on this, a
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 328
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 19 of 157
                                                                             18


    1   lot more than I know, so I'm trying to make sure that I'm

    2   keeping up with where you're going with it.

    3               But I think if that's the point you're making, I get

    4   that point.

    5               And is there anything that you want to say about

    6   that, Ms. Godfrey?

    7               MS. GODFREY:     No, Your Honor.     I think we've covered

    8   that topic.

    9               THE COURT:     Okay.   If there comes a time when you

   10   want to have some input, you just let me know.            Okay?

   11               MS. GODFREY:     Thank you, Your Honor.

   12               THE COURT:     Thank you.

   13               All right.     Go ahead.

   14               MR. WINSBERG:     On that point, Your Honor, we had

   15   agreed with Ms. Godfrey, in light of the allegation, to

   16   remove -- should the Court grant the receivership to remove the

   17   first priority language, because we, frankly, just don't have

   18   enough information to present to the Court for you to make that

   19   specific finding.

   20               THE COURT:     Okay.

   21               MR. WINSBERG:     And finally, as of today, as Your

   22   Honor might be --

   23               THE COURT:     I would have thought SBA loans can't be

   24   subordinated.     Can they be?

   25               MR. COHAN:     Your Honor, I absolutely agree.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 329
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 20 of 157
                                                                             19


    1               MR. WINSBERG:     Your Honor, I have seen an SBA

    2   subordinated loan before, and usually those subordination

    3   agreements look a certain way, and I just -- the subordinations

    4   we got, it's just -- it's a shock to us to get the email last

    5   night at 8:00 p.m.

    6               THE COURT:     Okay.   I mean, maybe, I suppose you

    7   could.   But aren't they government-backed loans?

    8               MR. WINSBERG:     They are, Your Honor.

    9               THE COURT:     Okay.   All right.    I'm sorry.     Keep

   10   going.

   11               MR. WINSBERG:     Your Honor, as Your Honor indicated

   12   earlier, the defendants have failed to pay back one penny of

   13   the loan, even though we've given them ample opportunity

   14   through two different forbearance agreements to make a payment,

   15   and even though they represented in their response brief, which

   16   just goes to why we need a receiver, they represented on Page 3

   17   that both companies are in operation since formation, both

   18   entities have borrowed and repaid loans from multiple third

   19   parties, and the companies are up and running, open for

   20   business, and have an optimistic forecast for success as we all

   21   emerge from the nearly year-long pandemic.

   22               Your Honor, as the evidence is going to show, we

   23   believe the Court should grant the appointment for a receiver,

   24   and that we will show the Court that we meet all six elements

   25   to appointment of a receiver, as we cited in the IP Company v.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 330
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 21 of 157
                                                                             20


    1   CellNet case found at 2008 WL 11337999.

    2               THE COURT:     That's the Judge Carnes' case?

    3               MR. WINSBERG:     Yes, Your Honor, I believe that's the

    4   case.

    5               THE COURT:     Okay.

    6               MR. WINSBERG:     And those six factors -- and they're

    7   not all dispositive -- but the six factors to appoint a

    8   receiver are:     One, that you have fraudulent activity, or that

    9   you are likely to continue; that, two, the plaintiff has a

   10   valid lien on the property of the proposed receivership; three,

   11   there is imminent danger to the property that it will be lost

   12   or diminished in value; four, the legal remedies are

   13   inadequate; five, less severe equitable remedies are

   14   unavailable; and six, it's more probable that the receivership

   15   will do more good than harm.

   16               Your Honor already has the verified complaint in

   17   support of the receivership motion, and we provided the Court

   18   with the exhibits, and opposing counsel yesterday.            The only

   19   additional exhibit that was added this morning from yesterday

   20   that was circulated is Exhibit V, which is the email we

   21   received last night at 8:00 p.m.

   22               As Your Honor noted, the defendants did file an

   23   objection.      They did not attach any sort of evidentiary --

   24   there's no declaration or affidavit in support of it.

   25               And I'm happy to go through the arguments and address
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 331
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 22 of 157
                                                                             21


    1   the questions Your Honor has and address the defendant's

    2   arguments, but since this really is an equitable remedy we're

    3   asking Your Honor to do today, and it's really going to be

    4   based on the record, I propose we just go ahead and put our

    5   witness up and have Mr. Rierson testify and defer arguments to

    6   after the Court hears the testimony.

    7               THE COURT:     That would be fine if that's what you

    8   want to do.     Can you just preview for me the reliance on the

    9   misrepresentation in the document?         The three loans, do you

   10   claim there was a misrepresentation about the Fight Club

   11   Network and the Big Media?

   12               MR. WINSBERG:     We certainly -- as to -- we don't know

   13   why those other two agreements were altered.           We only know of

   14   the one that was altered, so we don't know why the other two

   15   agreements were altered at this point, but we do -- we do have

   16   testimony that will come in in an exhibit that will show that

   17   the defendants absolutely represented that those agreements

   18   were going to pay very quickly after the loan.

   19               THE COURT:     That's the email that I saw?

   20               MR. WINSBERG:     Yes.

   21               THE COURT:     From early September or late August,

   22   something like that?

   23               MR. WINSBERG:     There is an email in Exhibit O,

   24   Your Honor.

   25               THE COURT:     Okay.   All right.    Very well.     All right.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 332
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 23 of 157
                                                                             22


    1   Well, then you can go ahead, and I'll wait to hear that.

    2               MR. WINSBERG:     Thank you, Your Honor.

    3               Ms. Peruach is going to be handling the direct

    4   examination of the witness.

    5               THE COURT:     Okay.

    6               MS. PEURACH:     Your Honor, we would call Chandler

    7   Rierson.

    8               THE COURT:     Okay.   Isn't Hoplite an old soldier?          Is

    9   that what it's named after?

   10               MR. COHAN:     I asked that question, Your Honor, and my

   11   understanding is that, yes, it's a Hoplite soldier, and that

   12   the name is significant because you're only as good as the

   13   soldier next to you.

   14               THE COURT:     Got it.   Okay.    I just was curious about

   15   that.   I wasn't sure if light was meant to be --

   16               MR. COHAN:     I thought it was some kind of light in a

   17   film.

   18               THE COURT:     That's what I thought it maybe was too,

   19   but I remember the big spears, I think.

   20               All right.     Go ahead.    Hi.

   21               THE WITNESS:     How are you, sir?

   22               THE COURT:     I'm doing fine.     Thank you.

   23               COURTROOM DEPUTY:      Can you raise your right hand.

   24                                      - - -

   25                               CHANDLER RIERSON,
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 333
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 24 of 157
                                                                             23


    1   A witness herein, having been first duly sworn, was examined

    2   and testified as follows:

    3                                      - - -

    4               COURTROOM DEPUTY:      Thank you.    Please state and spell

    5   your full name for the record.

    6               THE WITNESS:     Chandler Rierson, C-H-A-N-D-L-E-R, last

    7   name Rierson, R-I-E-R-S-O-N.

    8               COURTROOM DEPUTY:      All right.    Thank you.

    9                              DIRECT EXAMINATION

   10   BY MS. PEURACH:

   11   Q.    Good afternoon, Mr. Rierson.

   12               MS. PEURACH:     And, Your Honor, I hope you don't mind

   13   me being at the podium.       It just seemed a little more natural

   14   to be closer to him for this.

   15               THE COURT:     That's fine.

   16   BY MS. PEURACH:

   17   Q.    Mr. Rierson, can you tell us where you work?

   18   A.    Bay Point.

   19   Q.    And what's your position with Bay Point?

   20   A.    I am a CPA by trade, but I work on the loan origination

   21   and loan underwriting side of the business.

   22   Q.    And working on the loan origination and underwriting side

   23   of the business, what are your responsibilities?

   24   A.    So I originate, you know, opportunities that come into

   25   our -- into our business to facilitate a loan.            As those
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 334
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 25 of 157
                                                                             24


    1   opportunities come in, I vet them, I do the underlying due

    2   diligence, I go through the legal process with our attorneys to

    3   make sure everything is documented correctly and we have all

    4   the support we need to make -- make the loan or the financing

    5   opportunity.

    6   Q.    So do you weigh in on the ultimate decision of whether or

    7   not to proceed with the loan?

    8   A.    Absolutely.

    9   Q.    And are you familiar with the defendants in this case,

   10   Hoplite, Inc., Hoplite Entertainment and Jonathan Smith?

   11   A.    I am.

   12   Q.    And if I say -- refer to Hoplite as just Hoplite, will you

   13   understand that I'm referring to both entities, Hoplite Inc.

   14   and Hoplite Entertainment?

   15   A.    Correct.

   16   Q.    Okay.     Were you involved with the loan that Bay Point made

   17   to those defendants?

   18   A.    I was.

   19   Q.    The loan that brings us here today?

   20   A.    Correct.

   21   Q.    What was your involvement with that loan?

   22   A.    I was probably -- I mean, I was the lead underwriting on

   23   the opportunity that came through one of our media contacts.

   24   And I met Jon Smith personally on multiple occasions and went

   25   through the due diligence process with him and his -- his
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 335
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                              Exhibit K Page 26 of 157
                                                                              25


    1   company.

    2   Q.    When you say you were the lead underwriter, were you sort

    3   of the point person for vetting the loan before deciding

    4   whether or not to proceed with it?

    5   A.    Yes.

    6   Q.    And so you mentioned that the opportunity came your way

    7   through a media contact.        Can you tell us a little bit more

    8   about how the potential loan came to be an opportunity for

    9   Bay Point?

   10   A.    Yes.      There's a gentleman named Walter Josten that we know

   11   through the media side of our business.           We've looked at

   12   several film and production company financings that he's

   13   brought to us.      He's been in business for, you know, 25 or 30

   14   years.   He reached out to us, I believe, in mid-August with the

   15   opportunity and that's how it came to our attention.

   16   Q.    Okay.     And the opportunity you're referring to, is that

   17   the potential loan to Hoplite?

   18   A.    Yes, the $2 million for the three receivables/licensing

   19   agreements that they had in place.

   20   Q.    Okay.     So that's what -- my next question, which I'll have

   21   you tell me a little bit more about what did Mr. Josten tell

   22   you about, if anything, about the financing that Hoplite was

   23   looking for at the time?

   24   A.    Yeah, so he, you know -- you know, first he introduced us

   25   to Jon, but he also, you know, provided us the contracts and
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA

                                                                              EXHIBIT K
                                                                              PAGE 336
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 27 of 157
                                                                             26


    1   the license agreements that they had in place that were already

    2   signed and executed and portrayed that those shows, they were

    3   productions that were being requested from those distributors

    4   have been finished and delivered that would, you know, kind of

    5   trigger a payment to -- to Hoplite within, you know, a 60- to

    6   90-day period.

    7   Q.    Okay.     So -- just backing up, so when Mr. Josten first

    8   approached you about the loan, he told you about the license

    9   agreements that purportedly existed between Hoplite and other

   10   entities?

   11   A.    Yes, he did, and he outlined the amounts of those

   12   agreements.

   13   Q.    And that was about $3.4 million?

   14   A.    Yes, it was.

   15   Q.    Okay.     And did he represent to you that those payments

   16   were due in the near term?

   17   A.    Yes.

   18   Q.    And are those payments coming due in the near term why you

   19   were told Hoplite needed the loan.

   20   A.    Yeah.     I mean, it was essentially a short-term liquidity

   21   bridge to provide them working capital to continue to finance

   22   other productions that they had in process with the idea that

   23   those receivables would be paid in the next 60 to 90 days to

   24   pay us back.

   25   Q.    All right.     And I'd like you to turn -- you have a
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 337
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 28 of 157
                                                                             27


    1   notebook in front of you with some exhibits in it.            If you just

    2   turn to Tab A, there is a document marked Plaintiff's Exhibit

    3   A.   Do you see that?

    4   A.    I do.

    5   Q.    And your name is in the to line.         It appears to be an

    6   email from Walter Josten to you and Rob Moran dated Tuesday,

    7   October 25th, 2020.       Do you see that?

    8   A.    Yes, ma'am.

    9   Q.    The subject is loans opportunity?

   10   A.    Yep.

   11   Q.    Do you recognize this email?

   12   A.    I do.

   13   Q.    Do you recall receiving it?

   14   A.    I did.

   15   Q.    Is it a true and accurate copy of the email you received?

   16   A.    It is.

   17                MS. PEURACH:    Your Honor, can we please move to admit

   18   Plaintiff's Exhibit A into evidence?

   19                THE COURT:    Is there any objection to that?

   20                MR. COHAN:    No objection, Your Honor.

   21                THE COURT:    Okay.   It's admitted then.

   22                MS. PEURACH:    Thank you, Your Honor.

   23   BY MS. PEURACH:

   24   Q.    So, Mr. Rierson, turning your attention to the email, it

   25   starts on the first line:        Here's the deal I spoke with you
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 338
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 29 of 157
                                                                             28


    1   about yesterday.      And it goes on to say:      Loan amount request

    2   is one million U.S. dollars to two million U.S. dollars against

    3   $3,438,000 in receivables.        Do you see that?

    4   A.    I do.

    5   Q.    And was that summary of the deal you spoke about yesterday

    6   consistent with your recollection of your discussions with

    7   Mr. Josten?

    8   A.    Absolutely.

    9   Q.    Okay.     The next line says:     The episodes have been

   10   delivered.      Do you see that?

   11               It's on the next line after --

   12   A.    Oh, yes.

   13   Q.    -- 3.438 in receivables?

   14   A.    Correct.

   15   Q.    What did you understand the significance of that to be,

   16   that the episodes had been delivered?

   17   A.    Yeah, so in those agreements, there's outlines of, you

   18   know, when the productions are delivered to those distributors

   19   for distribution, that's kind of the triggering mechanism that

   20   triggers those -- those payments.

   21   Q.    Okay.     And then if you skip down towards the bottom of the

   22   email, there are three entries that start with Screen Media,

   23   Crackle, Sony, it says $1.488 million, Fight Channel

   24   $1 million, Big Medial/National Geographic $950,000, totaling

   25   $3,438,000.     Do you see that?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 339
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 30 of 157
                                                                             29


    1   A.    I do.

    2   Q.    And what did you understand Mr. Josten to be conveying to

    3   you by laying out those three figures?

    4   A.    That this was the amount that was owed to them in the, you

    5   know, short to near term.

    6   Q.    And when you say them, you're talking about Hoplite?

    7   A.    Yes, correct.

    8   Q.    Okay.     All right.   So after your initial discussions with

    9   Mr. Josten, was Bay Point interested in making the loan to

   10   Hoplite?

   11   A.    Yeah, on the surface, obviously, you know, there's enough

   12   collateral to support our $2 million loan, so, you know, we

   13   started the due diligence process.         We issued a term sheet and

   14   went through our kind of normal practices and procedures to

   15   issue the loan.

   16   Q.    And in that process, did Bay Point ask Hoplite for proof

   17   of the account receivables that had been represented by

   18   Mr. Josten?

   19   A.    Yes.

   20   Q.    And did Hoplite provide evidence of those receivables to

   21   Bay Point?

   22   A.    Yes.

   23   Q.    And what did Hoplite provide as evidence of its accounts

   24   receivable?

   25   A.    Yeah, the same licenses agreements that -- that Walter had
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 340
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 31 of 157
                                                                             30


    1   provided.

    2   Q.     Okay.    So if you could turn to Exhibit B, this appears to

    3   be a license agreement.

    4               THE COURT:     I'm sorry, I didn't mean to interrupt

    5   you.    Did you say that he actually sent you those documents as

    6   well?

    7               THE WITNESS:     I would say he confirmed that

    8   they're -- those are the ones that, you know, were shown to

    9   him.

   10               THE COURT:     He said I've looked at them?

   11               THE WITNESS:     Yes.

   12               THE COURT:     But he didn't necessarily give them to

   13   you?

   14               THE WITNESS:     No.

   15               THE COURT:     You got them in what you're telling me

   16   now?

   17               THE WITNESS:     Through Walter, correct, yes, sir.

   18               THE COURT:     Okay.    Thank you.   Through Walter?

   19               THE WITNESS:     Yeah.

   20               THE COURT:     Oh, okay.    All right.    Okay. I thought a

   21   minute ago he did not give them to you, he just told you about

   22   them.

   23               THE WITNESS:     He told us about them, then he

   24   subsequently provided them via email.

   25               THE COURT:     Okay.    And then at some point you're
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 341
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 32 of 157
                                                                             31


    1   talking to -- Walter is the guy at Blue --

    2               THE WITNESS:     Blue Rider.

    3               THE COURT:     Okay.   At some time, you're talking to

    4   the people actually at Hoplite?

    5               THE WITNESS:     Oh, absolutely, yeah.

    6               THE COURT:     All right.    Sorry.

    7               I didn't mean to cut you off.         I just want to make

    8   sure I'm following.

    9               MS. PEURACH:     No worries.     Please, at any point.

   10   BY MS. PEURACH:

   11   Q.    Looking at Exhibit B, is this the license between

   12   Big Media Holdings and Hoplite that Bay Point was provided as

   13   evidence as Hoplite's account receivable with Big Media?

   14   A.    It is.

   15   Q.    Okay.     And is this a true and accurate copy of that

   16   agreement as was provided to you?

   17   A.    Yes, it is.

   18               MS. PEURACH:     Your Honor, I'd like to move

   19   Plaintiff's Exhibit B into evidence.

   20               MR. COHAN:     No objection.

   21               THE COURT:     Then it is admitted.

   22               Who provided this to you?

   23               THE WITNESS:     It came through Walter.

   24               THE COURT:     Okay.   Got it.    All right.    Go ahead.

   25
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 342
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 33 of 157
                                                                             32


    1   BY MS. PEURACH:

    2   Q.    Mr. Rierson, if you could turn to Exhibit C, this is a

    3   license agreement between Screen Media Ventures and

    4   Hoplite Entertainment.       Do you see that?

    5   A.    I do.

    6   Q.    And it says it's made effective as of July 1st, 2020.               Do

    7   you recall receiving this document?

    8   A.    I do.

    9   Q.    And is this the license agreement that Mr. Josten provided

   10   to you on behalf of Hoplite as evidence of Hoplite's

   11   accountants receivable?

   12   A.    It is.

   13   Q.    Is this a true and accurate copy of that version of the

   14   license agreement as it was provided to you?

   15   A.    Yes, it is.

   16                MS. PEURACH:    Your Honor, I'd like to move

   17   Plaintiff's Exhibit C into evidence.

   18                MR. COHAN:    No objection.

   19                THE COURT:    It's admitted.

   20   BY MS. PEURACH:

   21   Q.    And then the third one, you mentioned a third licensing

   22   agreement, so I'd like you to turn to Exhibit D.            This appears

   23   to be an agreement with Fight Channel.          Do you see that?

   24   A.    Yes.

   25   Q.    And is this a true and accurate copy of the Fight Channel
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 343
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 34 of 157
                                                                             33


    1   agreement that was provided to you by Mr. Josten on behalf of

    2   Hoplite as evidence of Hoplite's account receivable?

    3   A.    It is.

    4                MS. PEURACH:    Your Honor, I'd like to move

    5   Plaintiff's Exhibit D into evidence.

    6                MR. COHAN:    No objection.

    7                THE COURT:    It is then.    Thank you.

    8   BY MS. PEURACH:

    9   Q.    All right.     So, Mr. Rierson, when you received these three

   10   agreements, did you review them?

   11   A.    Yes, I did.

   12   Q.    And did you have any reactions to Exhibits B through D

   13   that we just looked at?

   14   A.    No.    They appeared to be legitimate and actual

   15   distribution agreements.

   16   Q.    And did you rely on these agreements in deciding to move

   17   forward with the loan with Bay Point?

   18   A.    Absolutely.

   19   Q.    Now, during the due diligence process, did you discuss the

   20   substance of these agreements and their terms with Mr. Smith?

   21   A.    Yes.

   22   Q.    And what did Mr. Smith tell you about these license

   23   agreements?

   24   A.    Just --

   25                MR. COHAN:    Objection, hearsay.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 344
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 35 of 157
                                                                             34


    1               MS. PEURACH:     Your Honor is entitled to hear hearsay

    2   at this preliminary hearing, as defense counsel has

    3   acknowledged in its brief.

    4               MR. COHAN:     Your Honor, these are out-of-court

    5   statements that they're using to prove the proof of the matter

    6   asserted.

    7               THE COURT:     But isn't he a party opponent?

    8               MS. PEURACH:     Yes.

    9               MR. COHAN:     He is a party opponent.

   10               THE COURT:     I'm going to overrule the objection and

   11   allow it for both reasons.        I think I can hear it today.

   12   There's no jury here.       I can assess whether it's credible or

   13   not, but more importantly, it is a party opponent, and I think

   14   all of us, everyone has known it was going to be a part of

   15   their presentation today.        Okay.

   16               THE WITNESS:     Can you repeat the question?

   17   BY MS. PEURACH:

   18   Q.    No problem.     So just if you could tell us what Mr. Smith

   19   told you about these license agreements as you were negotiating

   20   and deciding whether to proceed with the loan.

   21   A.    Yeah.     So, you know, we kind of went through, you know,

   22   his agreement that he had at Fight Channel to finance not only

   23   this -- this project but other projects he'd done in the past,

   24   and that there was other content that he had in his library

   25   that he was, you know, providing to Screen Media and Big Media
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 345
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 36 of 157
                                                                             35


    1   that would generate those receivables.

    2   Q.    So just to drill down a little bit more -- and let's start

    3   with Exhibit D, which is in front of you right now --

    4   A.    Yeah.

    5   Q.    -- the acquisition agreement with Fight Channel.               Did he

    6   tell you -- strike that.

    7               Did Mr. Smith tell you about the amount of Hoplite's

    8   alleged receivable from Fight Channel pursuant to this

    9   agreement?

   10   A.    He did.

   11   Q.    What did he tell you?

   12   A.    One million dollars.

   13   Q.    And did he tell you anything about the timing that that

   14   payment was due to Hoplite?

   15   A.    Yes, he outlined that I believe the show was going to be

   16   delivered in the next 30 days, and then that would trigger the

   17   payment per the agreement.

   18   Q.    And then looking back at Exhibit --

   19               THE COURT:     And that would trigger what, the payment

   20   to your company?

   21               THE WITNESS:     Correct.    Yeah.

   22               THE COURT:     Okay.

   23               THE WITNESS:     So if you look, I think the payment is

   24   triggered upon delivery.

   25               THE COURT:     Is that where were you going next?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 346
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                              Exhibit K Page 37 of 157
                                                                              36


    1                MS. PEURACH:     Yes, but that's okay.

    2                THE COURT:     Okay.   Go ahead.    Lead on.

    3                MS. PEURACH:     All right.

    4   BY MS. PEURACH:

    5   Q.    And then we'll go to Exhibit C.

    6   A.    Okay.

    7   Q.    Which is the license agreement with Screen Media Ventures.

    8   And if I could direct your attention to Section 2C, it says in

    9   advance of $12,000 per episode shall be paid in full within 45

   10   days of full delivery?

   11   A.    Correct.

   12   Q.    Do you see that?

   13                And then it says:      This advance has been calculated

   14   against programs total as shown on Exhibit A.            Do you see that?

   15   A.    Yep.

   16   Q.    And if you look at Exhibit A, the total is $1.488 million,

   17   right?

   18   A.    Correct.

   19   Q.    Did you discuss those payment terms with Mr. Smith as

   20   reflected in Exhibit C?

   21   A.    Yes.      Yes.

   22   Q.    And what did those discussions entail?

   23   A.    That those were prior shows that had already been

   24   completed, and those were already delivered and those payments

   25   would be forthcoming.
                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF GEORGIA

                                                                              EXHIBIT K
                                                                              PAGE 347
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                              Exhibit K Page 38 of 157
                                                                              37


    1   Q.    And would they be forthcoming within 45 days of that

    2   delivery?

    3   A.    Correct.

    4   Q.    And then turning back to Exhibit B, the license agreement

    5   with Big Media, did you and --

    6                Let me first turn your attention in Exhibit B to

    7   Section 12.      And it says:     License fee $950,000.      Do you see

    8   that?

    9   A.    I do.

   10   Q.    And then the next Section 13 says:          Payment terms,

   11   50 percent $475,000 within 90 days of mutual execution.

   12   A.    Yeah.

   13   Q.    And then 50 percent, $475,000 within 90 days of license

   14   start date.      Do you see that?

   15   A.    Yep.

   16   Q.    Did you discuss these payment terms reflected in Exhibit B

   17   with Mr. Smith?

   18   A.    Yes.      I did.

   19   Q.    And what did those discussions entail?

   20   A.    He portrayed that the first 50 percent had been pushed and

   21   deferred to make one lump sum of $950,000, and then that would

   22   be paid upon delivery and technical acceptance.

   23                THE COURT:     Say that again.     I didn't catch that.

   24   Say that again.

   25                THE WITNESS:     Yeah.   So the first 50 percent that was
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA

                                                                              EXHIBIT K
                                                                              PAGE 348
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                              Exhibit K Page 39 of 157
                                                                              38


    1   supposed to be paid within 45 days, or 90 days of the

    2   agreement, that would probably put it -- I think this was

    3   signed in June, that they had agreed to allow one lump sum

    4   payment of $950,000 upon technical acceptance.

    5   BY MS. PEURACH:

    6   Q.    And technical acceptance is the start date?

    7   A.    Yeah.     So essentially they'll provide the shows, they go

    8   through a technical period where they review the content and

    9   the technical aspects of the shows.

   10   Q.    And what representations, if any, did Mr. Smith make to

   11   you about the start date?

   12   A.    I think he outlined it in email when the payments -- but

   13   he had portrayed that those had already been delivered and they

   14   were going through their technical acceptance period.

   15   Q.    Okay.     Well, you read my mind, so I'm going to direct your

   16   attention to Exhibit O, which I think is the email you're

   17   referring to.

   18   Q.    And actually, before I dive into this, let me ask you this

   19   question:       After you discussed the three agreements with

   20   Mr. Smith, did he represent to you that Hoplite intended to use

   21   those funds to repay its loan to Bay Point?

   22   A.    Absolutely.      We even put a direction to pay notice to --

   23   in place for each of the distributors that they signed and

   24   agreed to pay those fees directly to us versus directly to

   25   Hoplite.
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA

                                                                              EXHIBIT K
                                                                              PAGE 349
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                              Exhibit K Page 40 of 157
                                                                              39


    1   Q.    And is that why the loan agreement required the

    2   establishment of the collateral proceeds account?

    3   A.    Exactly.

    4   Q.    The specified collateral proceeds account, I should say?

    5   A.    Yes.      Correct.

    6   Q.    Okay.     Looking at Exhibit O, it appears to be an email

    7   from Jon Smith to you copying Mr. Musina and Mr. Jonsten dated

    8   September 28, 2020; is that right?

    9   A.    Correct.

   10   Q.    And that's two days before the loan closed?

   11   A.    Yes.

   12   Q.    All right.      And do you recognize this email?

   13   A.    I do.

   14   Q.    It also appears, if you look at the second -- the lower

   15   half of the email to be an email from you that's being

   16   responded to?

   17   A.    Correct.

   18   Q.    Is this a true and accurate copy of that exchange?

   19   A.    It is.

   20                MS. PEURACH:     Your Honor, I'd like to move

   21   Plaintiff's Exhibit O into evidence.

   22                MR. COHAN:     Your Honor, I have the same objection

   23   about just that we didn't have any notice of it until yesterday

   24   afternoon.      Other than that, no objection.

   25                THE COURT:     Okay.   The objection is overruled.
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA

                                                                              EXHIBIT K
                                                                              PAGE 350
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 41 of 157
                                                                             40


    1   BY MS. PEURACH:

    2   Q.    So, Mr. Rierson, I'd like to direct your attention to the

    3   first in time email starting in the middle of the page on

    4   Exhibit O, and actually the last line.

    5   A.    Yeah.

    6   Q.    Which says:     I am trying to outline the expected payment

    7   period for each agreement.        Do you see that?

    8   A.    Correct.    Yes.

    9   Q.    All right.     So now let's look up at Mr. Smith's email on

   10   the top.     And he says to you:     Hey, Chandler, see responses

   11   below.   Do you see that?

   12   A.    I do.

   13   Q.    So did you take it that Mr. Smith was responding to

   14   questions you had posed to him in your below email?

   15   A.    Yes.

   16   Q.    All right.     Let's look down at those questions.

   17                The first line of your email to Mr. Smith says:              Has

   18   50 percent of the Big Media license fee been received already

   19   per the agreement?       It says 90 days after execution.

   20                Did you write that question to Mr. Smith?

   21   A.    I did.

   22   Q.    The next sentence says:       They are set to pay this on

   23   October 15th.

   24                Was that Mr. Smith's response to you?

   25   A.    Yes, it was.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 351
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                              Exhibit K Page 42 of 157
                                                                              41


    1   Q.    The next line says:       When is Therapy Dogs expected to be

    2   delivered to Fight Channel?

    3                Did you write that question to Mr. Smith?

    4   A.    I did, yes.

    5   Q.    And then the response is:         We are delivering this in the

    6   next two weeks and are expecting payment by the 15th of

    7   November.       Typically they pay within about 10 to 20 biz days of

    8   delivery.

    9                Was that Mr. Smith's response to your question?

   10   A.    Yes.

   11   Q.    Finally, the last line says:         When are the episodes

   12   outlined in the agreement expected to be delivered to

   13   Screen Media?

   14                Was that your question to Mr. Smith?

   15   A.    It is.

   16   Q.    Already delivered.       They are set to pay on the 30th of

   17   October.

   18                Was that Mr. Smith's response to you?

   19   A.    It was.

   20   Q.    Did you rely on Mr. Smith's statements to you two days

   21   before making the loan in deciding to proceed with the loan?

   22   A.    Absolutely.

   23   Q.    And why were you asking Mr. Smith these questions --

   24   A.    Just so we have a timeline.

   25   Q.    -- two days before you decided to proceed with the loan?
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA

                                                                              EXHIBIT K
                                                                              PAGE 352
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 43 of 157
                                                                             42


    1   A.    Say again.

    2   Q.    Why were you asking Mr. Smith these questions two days

    3   before you decided to proceed with the loan?

    4   A.    Just to have an outline that those shows had been

    5   delivered and confirm that -- you know, kind of a timeline,

    6   establish a timeline for those payments.

    7   Q.    Now, Bay Point's due diligence must have entailed more

    8   than just looking at the license agreement; is that fair?

    9   A.    Correct.

   10   Q.    Did Bay Point look into whether or not Hoplite had any

   11   other outstanding indebtedness at the time it was agreeing to

   12   loan $2 million to Hoplite?

   13   A.    Absolutely.     We ran a UCC search.

   14   Q.    And what did you discover?

   15   A.    We discovered that SPA Columbia loan and a handful of

   16   other outstanding creditors.

   17   Q.    And did Bay Point take any steps to address those

   18   outstanding loans that were in existence prior to entering the

   19   loan agreement?

   20   A.    Yes, we coordinated with Jon on getting subordination

   21   agreements for each of those creditors.

   22   Q.    Did you require those subordination agreements to proceed

   23   with the loan to Hoplite?

   24   A.    Yes.

   25   Q.    And did Mr. Smith provide Bay Point with each of those
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 353
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 44 of 157
                                                                             43


    1   subordination agreements?

    2   A.    He did.

    3   Q.    And that includes the subordination agreement from the SBA

    4   loan, right?

    5   A.    Yes.

    6                THE COURT:    How much is the SBA loan?

    7                THE WITNESS:    I believe it's around 1.5 million.

    8                MR. WINSBERG:    I think Ms. Godfrey's going to have to

    9   answer that, because there's an allegation that what was

   10   provided, the loan documentation was inaccurate, so I think she

   11   would have to address it.

   12                MS. GODFREY:    Your Honor, if I may.

   13                THE COURT:    Yes, please.

   14                MS. GODFREY:    We've got two loans, one for $905,000

   15   and one for $750,000.

   16                THE COURT:    So what did you think it was?

   17                THE WITNESS:    1.5 that was --

   18                THE COURT:    1.5?

   19                THE WITNESS:    Looks like it was 1.6, so close.

   20                THE COURT:    1.655 maybe?

   21                THE WITNESS:    Yes.

   22                THE COURT:    Go ahead.

   23                MS. PEURACH:    Okay.

   24                THE COURT:    You remember that amount 1.5, you can say

   25   that that's what you --
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 354
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 45 of 157
                                                                             44


    1                THE WITNESS:    That was just my recollection.

    2                THE COURT:    Do you think it's different from what you

    3   just heard?

    4                THE WITNESS:    That sounds about right.

    5                THE COURT:    Oh, you think it could be what you heard?

    6                THE WITNESS:    No.    Yeah.   Yeah, that sounds right.

    7                THE COURT:    Okay.    Fair enough.

    8                THE WITNESS:    I was just referring to it off of

    9   recollection.

   10                THE COURT:    Okay.    Good enough.    Thank you.

   11                THE WITNESS:    Yes.

   12   BY MS. PEURACH:

   13   Q.    So just to be clear, so was Mr. Smith the one who provided

   14   the subordination agreements to Hoplite as a condition of

   15   entering the loan?

   16   A.    Say that one more time.

   17   Q.    Sure.     Was Mr. Smith the one who provided you the

   18   subordination -- the subordination agreements?

   19   A.    Yes.

   20   Q.    Okay.     Were you surprised at all that the creditors agreed

   21   to subordinate their debt?

   22   A.    No.    Given the short-term nature of the loan and that we

   23   had specific collateral to pay us back, it was not unreasonable

   24   that they would subordinate their position.

   25   Q.    So after the due diligence period and your review of the
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 355
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 46 of 157
                                                                             45


    1   information provided to you by Hoplite, did Bay Point

    2   ultimately loan Hoplite the $2 million?

    3   A.    We did.

    4   Q.    And that was pursuant to the terms of a loan and security

    5   agreement; is that right?

    6   A.    It was.

    7   Q.    Okay.     So let's take a look in your binder at Exhibit E.

    8   It appears to be -- it's titled loan and security agreement

    9   entered as of September 30th, 2020, by Hoplite Entertainment

   10   Inc. and Hoplite on the one hand and Bay Point Capital Partners

   11   on the other.

   12               Do you see that?

   13   A.    I do.

   14   Q.    And is this a true and accurate copy of the loan agreement

   15   between Hoplite and Bay Point?

   16   A.    It is.

   17               MS. PEURACH:     Your Honor, I would like to move

   18   Plaintiff's Exhibit E into evidence.

   19               MR. COHAN:     No objection.

   20               THE COURT:     Okay.   It's admitted.

   21   BY MS. PEURACH:

   22   Q.    All right.     So the loan agreement's dated September 30th,

   23   2020.

   24               What was the term of the loan to Hoplite?

   25   A.    Three months.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 356
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 47 of 157
                                                                             46


    1   Q.    And so was the maturity date at the end of 2020?

    2   A.    It was.

    3   Q.    All right.     And did the loan -- did the terms of the loan

    4   agreement require Hoplite to make interest payments to

    5   Bay Point?

    6   A.    Yes, monthly, in arrears.

    7   Q.    So Hoplite had to make monthly interest payments to

    8   Bay Point?

    9   A.    Correct.

   10   Q.    Plus anything that was in arrears?

   11   A.    Correct.

   12   Q.    With a maturity date at the end of December 2020?

   13   A.    Right.

   14   Q.    And pursuant to the loan agreement, would Hoplite be in

   15   default if it missed a payment to Bay Point?

   16   A.    It would be.

   17   Q.    Now, did Bay Point require Hoplite to put up collateral in

   18   connection with entering the loan agreement?

   19   A.    We did.

   20   Q.    And so let's look at Section 4.1.         It is on Page 17.

   21               And do you understand Section 4.1 to set out the

   22   security interest and collateral that Hoplite was agreeing to

   23   provide Bay Point consideration for the loan?

   24   A.    I did.

   25   Q.    And you'll see in the first sentence, per the loan
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 357
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 48 of 157
                                                                             47


    1   agreement, it purports to provide Bay Point with a continuing

    2   lien on and security interest in all of such borrower's right,

    3   title and interest in and to all of the following presently and

    4   existing -- presently existing and hereafter acquired or

    5   arising property wherever located to find the collateral.

    6               And it goes on to specify a variety of property,

    7   including the specified collateral; is that right?

    8   A.    Correct.

    9   Q.    And you understood this section to define the collateral

   10   in which Bay Point was purportedly receiving a first priority

   11   security interest?

   12   A.    I do.

   13   Q.    All right.     And, in fact, at the end of that sentence,

   14   it's about two-thirds of the way down, it says:            Such security

   15   interest constitutes a valid first priority security interest

   16   in the presently existing collateral and will constitute a

   17   valid first priority security interest in collateral acquired

   18   after the date hereof subject in each case to permitted liens.

   19               Do you see that?

   20   A.    Correct, yes.

   21   Q.    All right.     Now, as we've just mentioned, this Section 4.1

   22   included the specified collateral among the collateral that

   23   Bay Point was given a first priority security interest in.

   24               Is the specified collateral those three license

   25   agreements that we've discussed?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 358
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 49 of 157
                                                                             48


    1   A.    Correct, and all other business assets.

    2   Q.    So the specified collateral was the three license

    3   agreements?

    4   A.    Yes, correct.

    5   Q.    And the remaining collateral was a blanket?

    6   A.    Correct.

    7               THE COURT:     I think it's actually the accounts

    8   receivable from those licensing agreements?

    9               THE WITNESS:     Correct.

   10               THE COURT:     Okay.

   11               MS. PEURACH:     Yeah.

   12               THE COURT:     All right.

   13   BY MS. PEURACH:

   14   Q.    So did Bay Point take steps to perfect its security

   15   interest in the collateral?

   16   A.    We did.    We filed a UCC-1.

   17   Q.    All right.     And can I turn your attention to Exhibit P.

   18               Do you recognize this document?

   19   A.    I do.

   20   Q.    And what is it?

   21   A.    It's a UCC-1 filing.

   22   Q.    And is this the UCC-1 that Bay Point filed against Hoplite

   23   and Hoplite Entertainment to reflect its lien on all assets?

   24   A.    It is.

   25   Q.    And is this a true and accurate copy of that UCC-1
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 359
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 50 of 157
                                                                             49


    1   financing statement?

    2   A.    Yes.

    3                MS. PEURACH:    Your Honor, I move to admit Plaintiff's

    4   Exhibit P into evidence.

    5                MR. COHAN:    Your Honor, this is inadmissible hearsay.

    6   It's not properly authenticated.         Mr. Rierson can't

    7   authenticate it.      It's not a certified copy.

    8                MS. PEURACH:    Your Honor, for the same reason as your

    9   prior ruling on your ability to consider hearsay evidence at

   10   the preliminary stage, I would remark that this document, while

   11   it potentially could be considered hearsay, we don't need to go

   12   down that avenue right now.

   13                However, if we were to proceed, I'm not offering it

   14   for the truth of the matter asserted, that we have the lien,

   15   first priority, on all assets, because we've acknowledged that

   16   there is actually a dispute as to that today, but to reflect

   17   that a UCC-1 was filed.

   18                THE COURT:    Okay.   I'm going to overrule the

   19   objection.

   20                Go ahead.

   21   BY MS. PEURACH:

   22   Q.    Mr. Rierson, could you turn you to Exhibit F.

   23                Is this the note that Hoplite signed evidencing the

   24   loan from Bay Point?

   25   A.    It is.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 360
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 51 of 157
                                                                             50


    1   Q.    And is it a true and accurate copy of that note?

    2   A.    Yes.

    3                MS. PEURACH:    Your Honor, I'd move to admit Exhibit F

    4   into evidence.

    5                MR. COHAN:    No objection.

    6                THE COURT:    It is admitted.     Thank you.

    7   BY MS. PEURACH:

    8   Q.    Now, was Mr. Smith a party to the loan agreement?

    9   A.    He was.

   10   Q.    Let me put it differently.

   11                So the loan agreement was between Hoplite and

   12   Hoplite Entertainment, right?

   13   A.    Correct, yes.

   14   Q.    So did Mr. Smith guarantee those obligations?

   15   A.    He did.    He did personally guarantee the obligation to

   16   Bay Point.

   17   Q.    All right.     And was that pursuant to a guarantee

   18   agreement?

   19   A.    It was.

   20   Q.    All right.     If you could turn your attention to Exhibit G.

   21                Is this the guarantee agreement that Mr. Smith

   22   entered with Bay Point to personally guarantee the obligations

   23   of Hoplite and Hoplite Entertainment pursuant to the loan

   24   agreement?

   25   A.    Yes, it is.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 361
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 52 of 157
                                                                             51


    1   Q.     Is it a true and accurate copy of that guarantee

    2   agreement?

    3   A.     It is.

    4               MS. PEURACH:     All right.    Your Honor, I would like to

    5   move Plaintiff's Exhibit G into evidence.

    6               MR. COHAN:     No objection.

    7               THE COURT:     It is admitted.

    8               Looking back on the other document, the UCC filing, I

    9   think it's a record of a document that effects an interest in

   10   property, and I think it is therefore an exception to hearsay.

   11               I wanted to take a minute to see if that was the best

   12   one.   I don't really think the rules of evidence are at play

   13   here, there's nothing to suggest that it is in any way

   14   fabricated, although that is something that hangs over some of

   15   this, but I'm going to -- I believe it is admissible under

   16   that, and it's probably admissible under sort of the catch-all,

   17   because there's no reason to think that this is in any way a

   18   false document.      After all, the plaintiff got it from a

   19   publicly available source; is that right?

   20               MS. PEURACH:     Yes.   This is from the Secretary of

   21   State.

   22               THE COURT:     And it happens to be that when you found

   23   it, you found the other one from the other company, so I think

   24   there's no reason to suggest that it's in any way

   25   untrustworthy, and it's consistent with what the witness has
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 362
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 53 of 157
                                                                             52


    1   said.

    2               So go ahead.

    3               MS. PEURACH:     Thank you, Your Honor.

    4   BY MS. PEURACH:

    5   Q.    Mr. Rierson, turning to Section 1 of the guarantee, that's

    6   Exhibit G, did the guarantor unconditionally and irrevocably

    7   guarantee to lender the punctual payment and performance of all

    8   of the obligations of borrowers to lenders -- to lender arising

    9   under or in connection with the loan agreement and the other

   10   loan documents?

   11   A.    Correct, yes.

   12   Q.    So did you understand that to mean -- to mean that

   13   Mr. Smith had personally guaranteed Hoplite's obligations under

   14   the loan agreement?

   15   A.    Absolutely.

   16   Q.    Do you recall when Hoplite's first interest payment was

   17   due to Bay Point under the loan agreement?

   18   A.    I believe it was October 31st.

   19   Q.    Did Hoplite make that payment to Bay Point?

   20   A.    They did -- they did not.

   21   Q.    Did Mr. Smith, the personal guarantor, make that payment

   22   to Bay Point?

   23   A.    He did not.

   24   Q.    Do you recall when Hoplite's second interest payment was

   25   due to Bay Point under the loan agreement?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 363
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 54 of 157
                                                                             53


    1   A.    November 30th.

    2   Q.    Did Hoplite make the second interest payment to Bay Point?

    3   A.    They did not.

    4   Q.    Did Mr. Smith, the guarantor, make that second payment to

    5   Bay Point?

    6   A.    He did not.

    7   Q.    And so as of the end of November of 2020, was Hoplite in

    8   default under the terms of the loan agreement?

    9   A.    Yes, they were.

   10   Q.    And was Mr. Smith in default under the guarantee?

   11   A.    He was.

   12   Q.    And did Hoplite and Mr. Smith acknowledge that they were

   13   in default?

   14   A.    Yes.

   15   Q.    And so what happened next?

   16   A.    Yeah.     We engaged in conversations of a forbearance

   17   agreement.      You know, he indicated that he was chasing payments

   18   from the three distributors to -- you know, to get that money

   19   into the door to pay us back.        He also indicated that he

   20   couldn't make an interest payment to us, and that's kind of

   21   what stemmed the conversations of the forbearance.

   22   Q.    So did Mr. Smith ask Bay Point to forbear from exercising

   23   its rights under the loan documents so that he could have some

   24   extra time to collect from the accounts receivable on the three

   25   license agreements?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 364
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 55 of 157
                                                                             54


    1   A.    Correct.

    2   Q.    And did Bay Point ultimately agree to enter a forbearance

    3   agreement with defendants?

    4   A.    We did.

    5   Q.    If I could --

    6                THE COURT:    What kind of things did he say to you?

    7   Because he had previously said some of the money was in the

    8   door.

    9                THE WITNESS:    Yeah.   I mean, he just said that, you

   10   know, given the times, the distributors aren't paying on time,

   11   and it's going to be pushed 30 to 60 days, and he was chasing

   12   them down.      And he had other receivables that was coming in

   13   that he could, you know, leverage to pay us back and other

   14   capital sources coming, so there was a lot of various sources

   15   that he said -- he kept promising was coming to pay us back.

   16                THE COURT:    Okay.   Thank you.

   17                THE WITNESS:    Yeah.

   18   BY MS. PEURACH:

   19   Q.    So turning to Exhibit H, Mr. Rierson, the document has a

   20   title forbearance agreement, and it's dated December 4th, 2020,

   21   between Bay Point, Hoplite Entertainment, Hoplite and Jonathan

   22   Smith; is that right?

   23   A.    Yes.

   24   Q.    And is this the forbearance agreement you were just

   25   referring to?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 365
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 56 of 157
                                                                             55


    1   A.    Yes, it is.

    2   Q.    Is it a true and accurate copy of the forbearance

    3   agreement entered between Bay Point and defendants in this

    4   case?

    5   A.    Yes.

    6   Q.    The first forbearance agreement, I should say.

    7   A.    Correct.

    8                MS. PEURACH:    Your Honor, may I move to -- or I

    9   move -- may I please have you admit Plaintiff's Exhibit H into

   10   evidence?

   11                MR. COHAN:    No objection.

   12                THE COURT:    Then it is admitted.      Thank you.

   13   BY MS. PEURACH:

   14   Q.    And so, Mr. Rierson, if you could look to Recital D on the

   15   first page of Exhibit H, it says:         Borrowers are in default of

   16   the loan documents by failing to pay interest payments due on

   17   October 31st, 2020 and November 30th, 2020; is that right?

   18   A.    Correct.

   19   Q.    And the defendants entered this document, right?

   20   A.    Correct.

   21   Q.    If you turn to the next page of Exhibit H, Recital H lists

   22   amounts outstanding under the loan documents.

   23                And it lists the total due as $2,235,238.89; is that

   24   right?

   25   A.    That is correct.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 366
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                              Exhibit K Page 57 of 157
                                                                              56


    1   Q.    Okay.     And was that the amount outstanding from defendants

    2   to Bay Point as of the date of the first forbearance agreement?

    3   A.    Yes, it was.

    4   Q.    Now, did the first forbearance agreement set out a payment

    5   schedule for the defendants to follow to repay the outstanding

    6   indebtedness to Bay Point?

    7   A.    Yes.      And I think it's outlined in Exhibit E and F.

    8   Q.    Yeah.     So I'll turn your attention, that's right, to

    9   Sections 2E and 2F of Exhibit H.          That's the payment schedule

   10   you're referring to?

   11   A.    Correct.

   12   Q.    Now, is this the payment schedule that Bay Point and

   13   Hoplite initially agreed to?

   14   A.    No, it is not.

   15   Q.    How did it come to be that there are two payments in two

   16   different sections both due on the same date?

   17   A.    So when we sent him this forbearance agreement, I believe

   18   it was on the 4th, it was our understanding, and Jon Smith

   19   agreed to make that $200,000 payment on that day, December 4th.

   20                When we received the forbearance agreement back

   21   signed by the borrower and the guarantor, he had changed that

   22   date to the 11th.

   23   Q.    Did he notify you to the change that he had made in the

   24   document --

   25   A.    He did not.
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA

                                                                              EXHIBIT K
                                                                              PAGE 367
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 58 of 157
                                                                             57


    1   Q.    -- when he sent it back to you?

    2   A.    He did not.     We had to discover it on our own.

    3   Q.    Did any of the defendants make the required payments set

    4   forth in the first forbearance agreement?

    5   A.    They did not.

    6   Q.    All right.     And was failure to make those required

    7   payments an event of default under the first forbearance

    8   agreement?

    9   A.    Yes, it was.

   10   Q.    And so what happened next?        Did the defendants ask

   11   Bay Point to forbear again?

   12   A.    They did.

   13   Q.    And what was the reason this time?

   14   A.    Same type story.      You know, have this capital source

   15   coming in.      I'm chasing these receivables.       I have money coming

   16   in the door to pay you back, and kind of a promise to make --

   17   to make a payment.

   18   Q.    And so did Bay Point ultimately agree to enter a second

   19   forbearance agreement?

   20   A.    We did.

   21   Q.    I'd like to turn your attention to Exhibit I.

   22               And this document is titled second forbearance

   23   agreement dated December 21st, 2020 between Bay Point and

   24   Hoplite Entertainment, Hoplite Inc. and Jonathan Smith.

   25               Do you see that?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 368
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 59 of 157
                                                                             58


    1   A.    I do.

    2   Q.    All right.     And is this a true and accurate copy of the

    3   forbearance agreement entered into between the parties, the

    4   second forbearance agreement?

    5   A.    It is.

    6               MS. PEURACH:     All right.    Your Honor, I'd like to

    7   move to admit Plaintiff's Exhibit I into evidence.

    8               MR. COHAN:     No objection.

    9               THE COURT:     It is admitted.

   10   BY MS. PEURACH:

   11   Q.    All right.     I'd like to direct your attention,

   12   Mr. Rierson, to Recital E.        It states:    Borrowers are in

   13   default of the loan documents by, among other things, failing

   14   to pay interest payments due on October 31st, 2020 and

   15   November 30th, 2020, and failing to pay the outstanding amounts

   16   due on the maturity date of December 11th, 2020.

   17               Do you see that?

   18   A.    I do.

   19   Q.    And the defendants entered into this forbearance agreement

   20   with Bay Point, right?

   21   A.    Correct.

   22   Q.    I'd like to direct your attention to Recital I on the next

   23   page, the second page of Exhibit I, which says:            Amounts

   24   outstanding under the loan documents, total due $2,517,618.89.

   25               Do you see that?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 369
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 60 of 157
                                                                             59


    1   A.    I do.

    2   Q.    And did you understand that to be the amount due by

    3   defendants to Bay Point as of the date of the second

    4   forbearance agreement?

    5   A.    Yes.

    6   Q.    All right.     Now, did this second forbearance agreement

    7   also set forth a schedule of repayment for defendants to adhere

    8   to repay their indebtedness?

    9   A.    It did.

   10   Q.    And is that in Section 3 of Exhibit I?

   11   A.    It is.

   12   Q.    All right.     And did the payment terms reflected in

   13   Section 3 of Exhibit I, do those terms reflect what the parties

   14   originally agreed to when you were entering the forbearance --

   15   the second forbearance agreement?

   16   A.    No, they do not.

   17   Q.    How do the terms reflected in Section 3 differ from those

   18   that were originally agreed to by the parties?

   19   A.    Similarly, he changed the date on the payment that that

   20   first payment was due.

   21   Q.    Pardon me?

   22   A.    He changed the date on the first -- the first payment that

   23   was due.

   24   Q.    So the December 23rd payment?

   25   A.    Correct.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 370
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 61 of 157
                                                                             60


    1   Q.    And Mr. Smith is who you are referring to?

    2   A.    Yes, ma'am.

    3   Q.    And when he changed that date, did he call to your

    4   attention the fact that he had changed the date in the document

    5   when he returned it signed to you?

    6   A.    He did not.

    7               THE COURT:     Did you ever have someone do that to you

    8   before?

    9               THE WITNESS:     No.

   10               THE COURT:     Okay.

   11               THE WITNESS:     It doesn't happen very often.

   12               THE COURT:     I wouldn't think so.

   13   BY MS. PEURACH:

   14   Q.    Now, did any of the defendants make any of the payments

   15   set forth in Section 3 of Exhibit I?

   16   A.    No.

   17   Q.    And as a result of the failure to make those payments, are

   18   defendants in default of the second forbearance agreement?

   19   A.    They are.

   20   Q.    And so sitting here today, have the defendants repaid any

   21   of the outstanding indebtedness to Bay Point?

   22   A.    They have not.

   23   Q.    Now, before we move on from the second forbearance

   24   agreement, I'd like to direct your attention back to the first

   25   page, Recital G.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 371
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                              Exhibit K Page 62 of 157
                                                                              61


    1                This states:     In addition to the above-referenced

    2   monetary defaults, borrowers are in default of their

    3   obligations under Sections 6.7, 8.2 and 8.8 of the loan

    4   agreement.

    5                Do you see that?

    6   A.    I do.

    7   Q.    Do you recall that provision?

    8   A.    I do.

    9   Q.    Do you recall why that provision was included in the

   10   second forbearance agreement?

   11   A.    Yes.      I believe it was due to misrepresentations and not

   12   providing financial information.

   13   Q.    All right.      Well, let's -- let's take a look.

   14                So the first reference is to Section 6.7 of the loan

   15   agreement, which is Exhibit E.          Let's turn back to that.           6.7

   16   is on Page 23.

   17                Just let me know when you get there.          Are you there?

   18   A.    Yep.      I'm here.

   19   Q.    Okay.     Great.   This says:     Maintenance of perfected

   20   security interest further documentation.           All right?

   21   A.    Yep.

   22   Q.    And the first sentence says:         Each borrower shall take all

   23   such actions reasonably requested by lender to maintain the

   24   security interest created by this agreement as first priority

   25   perfected security interest, subject to permitted liens, and
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA

                                                                              EXHIBIT K
                                                                              PAGE 372
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 63 of 157
                                                                             62


    1   shall defend such security interest against the claims and

    2   demands of all persons whomsoever.

    3               Do you recall that sentence?

    4   A.    I do.

    5   Q.    And the next sentence says:        Each borrower will furnish to

    6   lender from time to time statements and schedules further

    7   identifying and describing the assets and property of such

    8   borrower in such other reports in connection therewith as

    9   lender may reasonably request all in reasonable detail.

   10               Do you see that?

   11   A.    I do.

   12   Q.    And did Bay Point request statements, schedules or other

   13   reports on Hoplite's assets?

   14   A.    We did.

   15   Q.    And on how many occasions has Bay Point made those

   16   requests?

   17   A.    Multiple occasions.

   18   Q.    And has that information been provided from Hoplite

   19   Bay Point?

   20   A.    They have not.

   21   Q.    Now let's touch to Section 8.8, the other provision

   22   referenced in the second forbearance agreement as being in

   23   default.    That section is titled misrepresentations.

   24               Do you see that?

   25   A.    I do.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 373
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 64 of 157
                                                                             63


    1   Q.    And it says:     Any obligor or any person acting for any

    2   obligor makes any representation, warranty or other statement

    3   now or later in this agreement, any loan document or any

    4   writing delivered to lender or to induce lender to enter this

    5   agreement or any loan document and such representation,

    6   warranty or other statement is false or misleading in any

    7   material respect when made, that constitutes an event of

    8   default under the loan agreement, right?

    9   A.    Correct.

   10   Q.    Okay.     And so what misrepresentations, if any, did

   11   Bay Point believe had been made by the defendants to constitute

   12   an event of default under Section 8.8?

   13   A.    The most glaring one is obviously the Screen Media

   14   contract that was falsified to show an amount payable to

   15   Hoplite, obviously the SBA subordination that has recently come

   16   to light, and then the multiple wire and ACH confirmations that

   17   we have received that were not true and accurate.

   18   Q.    Okay.     Let's talk about those.     So I'd like to switch

   19   gears and turn to Exhibit J.

   20               And this is an email chain, sort of in two parts,

   21   first between you and Mr. Smith and then between you and

   22   Mr. Needle.

   23               The exchange between you and Mr. Smith is dated

   24   Tuesday, November 17th.       Do you recall that exchange?

   25   A.    I do.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 374
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 65 of 157
                                                                             64


    1   Q.    And is that a true and accurate copy of that exchange with

    2   you and Mr. Smith?

    3   A.    It is.

    4   Q.    And then the top half of the email chain is an exchange

    5   between you and a man by the name of Mr. Seth Needle dated

    6   December 1st, 2020.

    7               Do you see that?

    8   A.    I do.

    9   Q.    And is that a true and accurate copy of your exchange with

   10   Mr. Needle December 1st, 2020?

   11   A.    It is.

   12               MS. PEURACH:     Your Honor, I'd like to move Exhibit J

   13   into evidence.

   14               MR. COHAN:     Your Honor, there's hearsay in here

   15   that's not authenticated, so there are multiple parts to it,

   16   and there are communications to which this gentleman might have

   17   knowledge, but there are other parts to which he does not,

   18   like, for example, the Wells Fargo document.

   19               THE COURT:     Well, I think the import of this is that

   20   your client, or your client's representative, Mr. Smith, the

   21   plaintiff says is making all of the representations in the

   22   November 17, 2020 email.

   23               So if you just cut it off there from the one that's

   24   at 10/19 and look below, that is your client to this witness,

   25   so that's a statement by a party opponent.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 375
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                              Exhibit K Page 66 of 157
                                                                              65


    1               And one could argue that the attachment or the

    2   forwarded email is hearsay within hearsay, but I think the

    3   plaintiff's position is that it's not -- or that it is hearsay,

    4   but it is also your client's statement, albeit written under

    5   the name Seth Needle.

    6               Is that your point?

    7               MS. PEURACH:      Your Honor, it's -- our point with

    8   respect to the first half of the email, yes, it's a party

    9   opponent.       And I would add with the second half of the email

   10   from Mr. Needle to us, it shows an inconsistent statement from

   11   what is made, the statement made by his client to us, that

   12   he -- the license agreement had been provided to us was

   13   authentic and that the Wells Fargo ACH had been initiated.

   14               THE COURT:      I agree.    I mean, I'm simply saying that

   15   I think your position is that -- and I think Mr. Needle's

   16   position is that he never sent the email at the bottom at 7:17

   17   a.m.   He says --

   18               MR. COHAN:      He does not say that.

   19               THE COURT:      I did not ever send such an email?

   20               MR. COHAN:      Right.   Because he thinks -- well, we

   21   don't know why.       We don't know what he's talking about, because

   22   he doesn't say.

   23               THE COURT:      Okay.

   24               MR. COHAN:      And it's rank speculation for us to try

   25   to figure it out.       But there's no reference to the Wells Fargo
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA

                                                                              EXHIBIT K
                                                                              PAGE 376
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 67 of 157
                                                                             66


    1   attachment at all and Seth Needle's email of November 17 at

    2   7:17 a.m., and there's no reference to it in Jon Smith's email

    3   of November 17, at 10:19 a.m.

    4               THE COURT:     Okay.   Well, I'm going to overrule the

    5   objection.      You can explore all of these things on

    6   cross-examination.

    7               MR. COHAN:     Sure.

    8               THE COURT:     But I think that this is enough of a

    9   statement by a party opponent, albeit not the top part, from

   10   Seth Needle at 11:10 p.m. but I'll take that in context as

   11   well.

   12               Go ahead.

   13               MS. PEURACH:     Thank you, Your Honor.

   14               THE COURT:     But again, we all know that hearsay is

   15   permissible in this hearing, but I can judge -- one of the

   16   reasons for hearsay is because jurors are not maybe able to

   17   properly assess it.      The second is because there's no

   18   confrontation that is available.

   19               MR. COHAN:     And, Your Honor --

   20               THE COURT:     I understand that.     And you can confront

   21   this witness and you can make the arguments about what you

   22   might be able to prove if you could only confront somebody.

   23   And I can weigh that into the credibility of it in a better way

   24   than a jury could.      So that's why I think it's admissible in a

   25   hearing like this.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 377
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 68 of 157
                                                                             67


    1               MR. COHAN:     Your Honor, I just want to say, you know,

    2   I don't want to be overly tedious.

    3               THE COURT:     I understand.    No, I get it.

    4               MR. COHAN:     And I'm not intending to be, but I do

    5   have a record to --

    6               THE COURT:     I understand.    I don't think you are

    7   being overly tedious.       I think it's a point worth making and

    8   you can cross-examine this witness as to what you think are the

    9   limitations of this document or the other limitations and the

   10   implications the plaintiff is trying to make.

   11               Go ahead.

   12               MS. PEURACH:     Thank you, Your Honor.

   13   BY MS. PEURACH:

   14   Q.    So, Mr. Rierson, turning your attention to Exhibit J, it

   15   is the sort of twofold email chains we were just talking about.

   16   And I'd like to actually start with the second email from the

   17   bottom to you.

   18   A.    Um-hmm.

   19   Q.    And that is from Jon Smith to you and Rob Moran dated

   20   Tuesday, November 17th, 2020.

   21               Do you see that?

   22   A.    I do.

   23   Q.    The subject is forward confirming, and the text of the

   24   email only says:      Here we go.

   25               Do you see that?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 378
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                              Exhibit K Page 69 of 157
                                                                              68


    1   A.    Yes.      Yep, correct.

    2   Q.    And so did you understand Mr. Smith to be forwarding you

    3   an email communication?

    4   A.    Yes.

    5   Q.    And the email communication that you received, is that the

    6   email communication below from Mr. Needle to Mr. Smith?

    7   A.    Correct.

    8   Q.    Okay.     Let's look at that email.

    9                It says:    Jon, see below.     Again, as discussed, all

   10   of our third-party payments have to be ACH.            It is sent,

   11   though.    Thanks.     And let me know if you need anything further.

   12                Do you see that?

   13   A.    I do.

   14   Q.    All right.      And do you -- did you see the signature block

   15   of Mr. Needle --

   16   A.    I do.

   17   Q.    -- on that email?

   18   A.    Yes.

   19   Q.    And Mr. Needle purports to be the senior vice president

   20   for World Wide Acquisitions for Screen Media Ventures; is that

   21   correct?

   22   A.    Yes.

   23   Q.    And is Screen Media Ventures the entity with which Hoplite

   24   had entered a license agreement?

   25   A.    Correct.
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA

                                                                              EXHIBIT K
                                                                              PAGE 379
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 70 of 157
                                                                             69


    1   Q.    And that license agreement, the accounts receivable,

    2   served as part of the collateral of the loan; is that right?

    3   A.    Absolutely.

    4   Q.    All right.     So let's turn to the next page of Exhibit J,

    5   which appears to be a Wells Fargo confirmation saying ACH is

    6   being processed.

    7               Do you see that?

    8   A.    I do.

    9   Q.    In the account field are the last four digits of an

   10   account number.

   11               Do those have any significance to you?

   12   A.    Yes, that is to our account.

   13   Q.    And the amount of the purportedly in-process ACH is

   14   $1.488 million.

   15               Do you see that?

   16   A.    Yes, I do.

   17   Q.    And did that amount have any significance to you as well?

   18   A.    Yes, it's the exact amount that was owed to Hoplite per

   19   the Screen Media agreement.

   20   Q.    So what did you understand Mr. Smith to be communicating

   21   to you when he forwarded this email to you on November 17th?

   22   A.    That they were fulfilling their obligations and this

   23   payment had been initiated and would be sent to us under --

   24   under that agreement.

   25   Q.    And did Bay Point ever receive that 1.4888 -- 488 payment?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 380
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 71 of 157
                                                                             70


    1   A.    We did not.

    2   Q.    All right.     And so what did you do when you realized the

    3   payment hadn't made it to your account?

    4   A.    You know, obviously we followed up with Jon on a daily

    5   basis just to try to get confirmation that the ACH was sent.

    6   And, you know, obviously, it not showing in our account gave

    7   us, you know, cause for concern.

    8               When we kept getting the runaround from Jon, I

    9   reached out to Seth, via finding his email, you know, address

   10   online and just forwarded him this email to confirm verbally

   11   and personally, because, you know, what Jon was conveying was

   12   not, you know, adding up.

   13   Q.    And as your reach out to Mr. Needle reflected in the

   14   December 1st email from you that says:          Hi, Seth, on

   15   Plaintiff's Exhibit J?

   16   A.    It is.

   17   Q.    All right.     And you say:    Hi, Seth.    I hope all is well.

   18   I wanted to touch base on your email below to Jon Smith, re the

   19   ACH payment from Hoplite.        Can you please give me a call at

   20   your convenience to discuss.

   21               Do you recall sending that email?

   22   A.    I did.

   23   Q.    All right.     Let's look at Mr. Needle's response, which is

   24   at the top of Exhibit J.

   25               In this email, which comes shortly after the same
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 381
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 72 of 157
                                                                             71


    1   day, Mr. Needle writes:       Chandler, unfortunately, it appears

    2   this is a scam, as I did not ever send any such email.

    3               Do you see that?

    4   A.    I do.

    5   Q.    What did you do after receiving that email from

    6   Mr. Needle?

    7   A.    Yeah.     I immediately reached back out to him and asked him

    8   to call me just to, you know, discuss the scenario that we --

    9   you know, regarding the ACH and the agreement.

   10               And after that, that following day, Seth Needle

   11   called me and we had a discussion regarding the ACH and the

   12   agreement.

   13   Q.    So you did have a phone conversation with Mr. Needle?

   14   A.    We did.

   15   Q.    What did Mr. Needle tell you in that phone conversation?

   16   A.    That the agreement we --

   17               MR. COHAN:     Objection, hearsay.      What did Mr. Needle

   18   tell you in that phone call.

   19               MS. PEURACH:     So, Your Honor, we are not offering the

   20   substance of that phone call from Mr. Needle for the truth of

   21   the matter asserted, but only for the impact on Mr. Rierson and

   22   his belief for the appropriateness of a receivership today.

   23               THE COURT:     Okay.   I'm going to overrule the

   24   objection, because first of all, I think that it is sufficient

   25   to hear, in this instance.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 382
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 73 of 157
                                                                             72


    1               And second, I think I could, even if the rules

    2   applied, listen to it for the reason that has been proffered.

    3               Go ahead.

    4   BY MS. PEURACH:

    5   Q.    So if you could please tell us about the telephone call

    6   you had with Mr. Needle following the email in Exhibit J.

    7   A.    Yeah, he essentially outlined that they did have an

    8   agreement with Hoplite, but it was not as outlined to us, it

    9   was a revenue share agreement where Hoplite would participate

   10   on a revenue-generated basis on ads on their platform.

   11               So he confirmed that the section of the agreement

   12   stating that $1.488 million that was owed was not true and

   13   accurate and no monies were owed to Hoplite at that time.

   14   Q.    Okay.     So.

   15   A.    And then he also confirmed that the ACH was, you know,

   16   falsified, that he never sent that email below.

   17   Q.    Okay.     So just to be clear, so Mr. Needle told you that

   18   Screen Media did not presently owe Hoplite any money?

   19   A.    Correct.

   20   Q.    And Mr. Needle, did he tell you that Screen Media had not

   21   initiated a wire transfer for $1.488 million to Bay Point or to

   22   Hoplite?

   23   A.    He did.

   24   Q.    And did Mr. Needle tell you that the pay structure of the

   25   license agreement with Hoplite did not require an advance?
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 383
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 74 of 157
                                                                             73


    1   A.    Correct.

    2   Q.    It was a revenue share agreement?

    3   A.    Correct.

    4   Q.    Did Mr. Needle provide you with his version of the license

    5   agreement with Hoplite?

    6   A.    Yes, he did.     Shortly thereafter the call, he forwarded it

    7   over to us and we could see the -- the discrepancies.

    8   Q.    All right.     Let's take a look at that.       And that's in

    9   Exhibit L.      This, too, is a document called license agreement.

   10   This one is also effective July 1st, 2020 and says that it's

   11   between Screen Media Ventures and Hoplite Entertainment.

   12                Do you see that?

   13   A.    I do.

   14   Q.    Okay.     Is this Exhibit L a true and accurate copy of the

   15   license agreement that was provided to you directly by

   16   Screen Media?

   17   A.    Yes.

   18   Q.    And if you compare Exhibit L -- strike that.

   19                MS. PEURACH:    Your Honor, I'd like to first move to

   20   admit Plaintiff's Exhibit L into evidence.

   21                THE COURT:    Any objection?

   22                MR. COHAN:    I don't think this witness has any way to

   23   know what this is or authenticate it.

   24                THE COURT:    Well, he said it's a true and accurate

   25   copy of what he received from Mr. Needle following their
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 384
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 75 of 157
                                                                             74


    1   conversation, so I will admit it.

    2   BY MS. PEURACH:

    3   Q.    And so, Mr. Rierson, how did this license agreement in

    4   Exhibit L that was provided by Screen Media differ from the

    5   license agreement in Exhibit C that was provided on behalf of

    6   Hoplite?

    7   A.    Yeah.     The key aspects are Section C, in Section Number 2,

    8   that outlined that a payment was owed, I believe it was $12,000

    9   per episode.

   10               And then also if you go to the exhibit, Exhibit A, he

   11   added, you know, the calculation showing -- or indicating a

   12   payment -- or an advance of 1.488 million was owed.

   13   Q.    So just to be clear, the license agreement provided to you

   14   by Screen Media in Exhibit L does not contain a section 2C; is

   15   that right?

   16   A.    It does not.

   17   Q.    Okay.     And then license agreement provided to you by

   18   Screen Media in Exhibit A does not state that there is a

   19   receivable of $1.488 million; is that right?

   20   A.    Correct.

   21   Q.    All right.     Now, you referenced another wire transfer

   22   notification from Mr. Smith that you believed to have been

   23   falsified.      So I'd like to direct your attention to Exhibit K.

   24               Do you recognize this document?

   25   A.    I do.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 385
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 76 of 157
                                                                             75


    1   Q.    Okay.     The document appears to be an email from Mr. Smith

    2   to you and Rob Moran, dated Saturday, November 21st, and the

    3   subject is forward, Wells Fargo wire transfer initiated.

    4               Do you see that?

    5   A.    I do.

    6   Q.    And is this a true and accurate copy of the email that you

    7   received from Mr. Smith on Saturday, November 21st?

    8   A.    It is.

    9               MS. PEURACH:     All right.    Your Honor, I'd like to

   10   move to admit Plaintiff's Exhibit K into evidence.

   11               MR. COHAN:     I'm sorry, the date of receipt was

   12   December 1st?

   13               MS. PEURACH:     November 21st.

   14               MR. COHAN:     November 21st.     Okay.   No objection.

   15               THE COURT:     Okay.   It's admitted.

   16   BY MS. PEURACH:

   17   Q.    So, Mr. Rierson, we just went over the subject line here

   18   is forward, Wells Fargo wire transfer initiated.

   19               Do you see that?

   20   A.    I do.

   21   Q.    And so it -- do you understand this email to be forwarding

   22   another message to you?

   23   A.    Correct.

   24   Q.    Was that the message below on Exhibit K?

   25   A.    It is.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 386
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 77 of 157
                                                                             76


    1   Q.    All right.     Now let's look at that message.        This message

    2   says it's from Wells Fargo online and its subject is Wells

    3   Fargo wire transfer initiated.

    4               Do you see that?

    5   A.    I do.

    6   Q.    And then the body of the document is labeled Wells Fargo,

    7   your wire transfer is being processed.

    8               Do you see that?

    9   A.    I do.

   10   Q.    And then it contains transfer details.

   11               What did you understand Mr. Smith to be sending you

   12   here?

   13   A.    Confirmation of a $100,000 payment that he had promised

   14   was being sent to us that day.

   15   Q.    And is the account number on this purported wire transfer

   16   confirmation significant to you in any way?

   17   A.    Yes, it is our account number.

   18   Q.    Okay.     Did Bay Point ever receive that $100,000 from

   19   Hoplite or Mr. Smith?

   20   A.    We did not.

   21   Q.    Was $100,000 ever deposited in the specified collateral

   22   proceeds account?

   23   A.    It was not.

   24   Q.    Okay.     Okay.   Mr. Rierson, so let's switch gears for a

   25   minute.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 387
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 78 of 157
                                                                             77


    1               Now, you've looked into the fact that Hoplite and

    2   Hoplite Entertainment are California corporations, correct?

    3   A.    Right.

    4   Q.    You determined that before you entered into the loan

    5   agreement; is that right?

    6   A.    Correct.

    7   Q.    Okay.     After Hoplite defaulted on the loan, did you take

    8   any steps to inquire into the status of their incorporation

    9   with the California Secretary of State?

   10   A.    We did.

   11   Q.    And what did you discover?

   12   A.    We obviously discovered a new UCC lien on the business and

   13   that one of the businesses -- business license has been

   14   suspended.

   15   Q.    So let's start with the license.         If you could turn your

   16   attention to Exhibit T.

   17               Let me know when you get there.

   18   A.    I'm there.

   19   Q.    Do you recognize what this document reflects?

   20   A.    I do.

   21   Q.    And what is it?

   22   A.    A business search on Hoplite and Hoplite Entertainment

   23   with the California Secretary of State.

   24   Q.    Okay.     So is this the result of the search of

   25   Hoplite Entertainment's status of incorporation performed -- if
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 388
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 79 of 157
                                                                             78


    1   you look in the top left-hand corner, it looks like the date is

    2   2/9/2021, so yesterday?

    3   A.    Correct.

    4   Q.    All right.     And it was obtained from the California

    5   Secretary of State website; is that right?

    6   A.    Yeah.

    7   Q.    Okay.     The date was yesterday?

    8   A.    Correct.

    9   Q.    And this is a true and accurate copy of the business

   10   search result that you obtained for Hoplite Entertainment Inc.?

   11   A.    Yes.

   12                MS. PEURACH:    All right.    Your Honor, I'd move to

   13   admit Plaintiff's Exhibit T into evidence.

   14                THE COURT:    Any objection?

   15                MR. COHAN:    Same objections about timing of

   16   disclosure and authentication.         We didn't know about this until

   17   yesterday.

   18                THE COURT:    Okay.   I'm going to overrule the

   19   objection.      I thought they had raised this issue in their

   20   complaint.

   21                MS. PEURACH:    We had.

   22                THE COURT:    I mean, I see that they pulled this

   23   document more recently, but in the complaint they raise the

   24   same issue, that it had been suspended, didn't they?

   25                MR. COHAN:    They did.    And my clients paid it, but...
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 389
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 80 of 157
                                                                             79


    1                THE COURT:    Okay.    It's still showing suspended as of

    2   yesterday?

    3                MR. COHAN:    It is.   And payment may or may not by

    4   itself eradicate the suspension.         I don't know if there is

    5   something else that has to be done, but it's paid.

    6                THE COURT:    Okay.

    7   BY MS. PEURACH:

    8   Q.    So, Mr. Rierson, it says:        FTB suspended under status.

    9                Do you see that?

   10   A.    I do.

   11   Q.    Did you look into what that means?

   12   A.    Yes.

   13   Q.    And what does it mean?

   14   A.    That the business has been suspended for unpaid taxes.

   15   Q.    All right.     And let's see.     If you look at Exhibit U, do

   16   you see that?

   17                Is this the printout from the California Secretary of

   18   State where you were able to determine the definition of what

   19   FTB suspended means?

   20   A.    Yes.

   21   Q.    Okay.     And is this a true and accurate copy of your

   22   printout from the California Secretary of State website?

   23   A.    It is.

   24                MS. PEURACH:    All right.    Your Honor, I'd move to

   25   admit Plaintiff's Exhibit U into evidence.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 390
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 81 of 157
                                                                             80


    1                MR. COHAN:    No objection.

    2                THE COURT:    It's admitted.

    3   BY MS. PEURACH:

    4   Q.    So, Mr. Rierson, you mentioned additional liens on Hoplite

    5   and Hoplite Entertainment.         And so I'd like to stick with

    6   Hoplite Entertainment for a minute, since we're talking about

    7   their incorporation status.

    8                If you could look at Exhibit R for me.         Is this the

    9   result of the lien search you had performed for

   10   Hoplite Entertainment after they defaulted on the loan?

   11   A.    Yes, it is.

   12   Q.    All right.     It actually looks -- on the upper right-hand

   13   corner, the date is January 21st, 2021; is that right?

   14   A.    Yes.

   15   Q.    And this report was pulled from the California Secretary

   16   of State; is that right?

   17   A.    It is.

   18   Q.    Okay.     Is this a true and accurate copy of the report you

   19   had pulled?

   20   A.    It is.

   21                MS. PEURACH:    All right.    Your Honor, I move to admit

   22   Plaintiff's Exhibit R into evidence.

   23                MR. COHAN:    No objection.

   24                THE COURT:    Okay.   It's admitted.

   25
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 391
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 82 of 157
                                                                             81


    1   BY MS. PEURACH:

    2   Q.    And so looking at this document, Mr. Rierson, if you turn

    3   to the second page, it says:        CT lien solutions, UCC search

    4   report.

    5                Do you see that?

    6   A.    I do.

    7   Q.    And it looks like it lists five UCC liens filed against

    8   Hoplite; is that right?       Hoplite Entertainment, I should say.

    9   A.    Yes, that's correct.

   10   Q.    And Number Four is -- actually, strike that.

   11                Number Three appears to be a lien filed by secured

   12   party Columbia State Bank, right?

   13   A.    Correct.

   14   Q.    And then Number Four, on October 1st, 2020, is the lien

   15   filed by Bay Point; is that right?

   16   A.    That is correct.

   17   Q.    Okay.     And then there's Number Five, which is a lien filed

   18   by Bondit, LLC, on December 8th, 2020; is that right?

   19   A.    Yes.

   20   Q.    And that was filed after Bay Point's lien?

   21   A.    Correct.

   22   Q.    Was that also filed after Hoplite had defaulted on the

   23   loan?

   24   A.    Yes.

   25   Q.    Was that also filed after Hoplite had entered the first
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 392
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 83 of 157
                                                                             82


    1   forbearance agreement?

    2   A.    It is.

    3   Q.    Let's turn to Page 6 of Exhibit R, so it's the back of the

    4   next page.

    5               Is this the UCC-1 financing statement that was filed

    6   by Bondit, LLC, in California against Hoplite Entertainment?

    7   A.    It is.

    8   Q.    All right.     And here, it provides a description of the

    9   document -- the collateral provided for this UCC-1; is that

   10   right?

   11   A.    That is correct.

   12   Q.    All right.     Let's look at that description.

   13               It says:    The debtor hereby irrevocably and

   14   unconditionally pledge, assign and grant to the secured party a

   15   first priority security interest in all of the debtor's right,

   16   title and interest in, to and under all property, tangible and

   17   intangible, wherever located or situated and whether now owned

   18   currently existing or hereafter acquired or created, including

   19   but not limited to accounts, deposit accounts, equipment,

   20   general intangibles, goodwill, inventory, investment property,

   21   letter of credit writing, negotiable collateral, intellectual

   22   property, insurance policies, cash, technology, supporting

   23   obligations, debtor's right to its accountants receivables,

   24   proceeds, any securities and all other personal property of the

   25   debtors.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 393
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 84 of 157
                                                                             83


    1               Do you see that?

    2   A.    I do.

    3   Q.    Okay.     So it includes like all of the debtor's accounts

    4   receivables.

    5               Do you see that?

    6   A.    I do.

    7   Q.    And did Bay Point understand that it had a first priority

    8   security lien pursuant to the loan agreement in certain of the

    9   debtor's accountants receivables?

   10   A.    Absolutely.

   11   Q.    All right.     And pursuant to the terms of the loan

   12   agreement, did Bay Point also believe that it had been given a

   13   first priority security interest in this same collateral?

   14   A.    Absolutely.

   15   Q.    All right.     And are you familiar with Bondit?

   16   A.    I am.     They're a known media financier.

   17   Q.    And would it -- is it surprising -- did it surprise you to

   18   see that Bondit had filed an UCC-1 financing statement on the

   19   same collateral that Bay Point had filed a UCC-1 financing

   20   statement on?

   21   A.    Very much.     They're a seasoned lender/financier in the

   22   business, and I wouldn't believe they would do this without

   23   some kind of subordination agreement with us.

   24   Q.    Did Bay Point provide any sort of subordination agreement

   25   to allow for this loan to Bondit?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 394
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 85 of 157
                                                                             84


    1   A.    We did not.

    2   Q.    Now, you also mentioned you conducted a lien search on

    3   both entities.

    4   A.    Correct.

    5   Q.    Let's look at Exhibit Q.

    6                And does this document reflect the results of the

    7   lien search that you had performed on the Hoplite Inc. entity?

    8   A.    It does.

    9   Q.    And the date of these results is January 21st, 2021.

   10   A.    Yes.

   11   Q.    All right.     Is this a true and accurate copy of the report

   12   that was generated for that lien search?

   13   A.    It is.

   14                MS. PEURACH:    Your Honor, I move to admit Plaintiff's

   15   Exhibit Q into evidence.

   16                MR. COHAN:    Your Honor, I have the same objection

   17   about timing.     And I also, more specifically, note that this

   18   document -- that these search results were generated on

   19   January 21st, 2021, and so there's no reason why they couldn't

   20   have provided this sooner, if it was important.

   21                THE COURT:    What's your point with this document?

   22                MS. PEURACH:    Your Honor, the point that we're trying

   23   to establish is the potential for mismanagement and misuse of

   24   the assets and so to show the number of liens existing on

   25   property that has been pledged to our client.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 395
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 86 of 157
                                                                             85


    1                THE COURT:    Okay.   I'm going to overrule the

    2   objection.

    3                Go ahead.

    4                You can cross-examine on this, and, you know, I think

    5   this is fair game when they have the burden of showing fraud.

    6                If you think that you're being treated unfairly

    7   somehow in your inability to respond to it, we can talk about

    8   that at that time.

    9                MR. COHAN:    I understand.

   10                THE COURT:    Go ahead.

   11   BY MS. PEURACH:

   12   Q.    So, Mr. Rierson, turning to the second page of Exhibit Q,

   13   it lists the results of the UCC search report.

   14                Do you see that?

   15   A.    I do.

   16   Q.    And so going through this document for Hoplite, there

   17   appears to be 25 liens that have been filed on the entities.

   18                Is that a fair summary?

   19   A.    Yes.

   20   Q.    All right.     In addition to traditional UCC liens, the

   21   summary indicates the filing of a number of state tax liens.

   22                Do you see that?

   23   A.    I do.

   24   Q.    All right.     I'd like to direct your attention to the first

   25   notices of state tax lien, which is on -- let's see -- Page 8
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 396
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 87 of 157
                                                                             86


    1   of Exhibit Q., and it's -- the date filed is 9/4/2020.

    2                Do you see that?

    3   A.    I do.

    4   Q.    All right.     And this appears to be a state tax lien filed

    5   against Hoplite for the tax period of January 1st, 2020 to

    6   March 31st, 2020.

    7                Do you see that?

    8   A.    Yes.

    9   Q.    And the total of the lien is for $6,607.99; is that right?

   10   A.    Yes.

   11   Q.    Okay.     And did this lien surprise you when you saw it?

   12   A.    No.    I believe we identified this prior to closing our

   13   loan.   And we made it a post-closing item to have that

   14   satisfied within 30 days.

   15   Q.    Okay.     So just to be clear, per the loan agreement,

   16   Hoplite was required to cure this state tax lien in 30 days

   17   after closing --

   18   A.    Correct.

   19   Q.    -- your loan agreement?

   20                Okay.   Let's look to the next page, Page 10.            This is

   21   another notice of state tax lien; however, this one is dated

   22   December 11th, 2020.

   23                Do you see that?

   24   A.    I do.

   25   Q.    All right.     And it's for the tax period of April 1st, 2020
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 397
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 88 of 157
                                                                             87


    1   to June 30th, 2020, and it's for a total of $12,197.51.

    2                Do you see that?

    3   A.    I do.

    4   Q.    Do you recall finding this state tax lien in searching for

    5   Hoplite?

    6   A.    Yes, I do.

    7   Q.    All right.     And this tax lien was filed after the parties

    8   entered the loan agreement, right?

    9   A.    Correct.

   10   Q.    And this tax lien was filed after Hoplite defaulted on the

   11   loan agreement; is that right?

   12   A.    Yes, correct.

   13   Q.    And this tax lien was filed after the parties entered the

   14   first forbearance agreement; is that right?

   15   A.    Yes.

   16   Q.    Okay.     If you turn to the next page, there's another

   17   notice of state tax lien.        This one's for the tax period of

   18   October 1st, 2019 to March 31st, 2020.

   19                Do you see that?

   20   A.    I do.

   21   Q.    Okay.     The total is for $15,324.93.

   22                Do you see that?

   23   A.    I do.

   24   Q.    And do you recall finding that tax lien when you searched

   25   for the liens filed against Hoplite?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 398
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 89 of 157
                                                                             88


    1   A.    Yes.

    2   Q.    Now, this one's dated September 10th, 2020, prior to the

    3   loan closing.

    4   A.    It would -- yeah.

    5   Q.    Did it surprise you to find this lien?

    6   A.    Subsequently, yes, because it was a post-closing item as

    7   well to be satisfied and paid within 30 days.

    8   Q.    And so when you found this lien in January of 2021, it

    9   indicated that it had not been cured; is that right?

   10   A.    Correct.

   11   Q.    Now, did you also conduct a search to see if any liens had

   12   been filed against Mr. Smith?

   13   A.    We did.

   14   Q.    The personal guarantor of the loan?

   15   A.    Yes, we did.

   16   Q.    If I could turn your attention to Exhibit S.

   17                Are these the results of the lien search that you had

   18   performed on the guarantor?

   19   A.    They are.

   20   Q.    And is this a true and accurate copy of the lien results

   21   that you found?

   22   A.    It is.

   23   Q.    And the date of this report is also January 21st, 2021,

   24   right?

   25   A.    Correct.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 399
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 90 of 157
                                                                             89


    1                MS. PEURACH:    Your Honor, I move to admit Plaintiff's

    2   Exhibit S into evidence.

    3                MR. COHAN:    Same objections.

    4                THE COURT:    Objection's overruled.      It is admitted.

    5   BY MS. PEURACH:

    6   Q.    So, Mr. Rierson, turning to the second page of Exhibit S,

    7   this is a report of outstanding UCC liens filed against

    8   Mr. Smith.

    9                Do you see that?

   10   A.    I do.

   11   Q.    Okay.     Did you also find a state tax lien that had been

   12   filed against Mr. Smith?

   13   A.    Yes.

   14   Q.    Okay.     And that is on Page 6 of Exhibit S; is that right?

   15   A.    Correct.

   16   Q.    And the total amount, the balance is $33,988.58, right?

   17   A.    Correct.

   18   Q.    The date of this tax lien is also prior to the loan

   19   agreement, it's September 22nd, 2020, right?

   20   A.    Correct.

   21   Q.    Did it surprise you to find the existence of this state

   22   tax lien when you conducted the search in January of 2021?

   23   A.    Yes.

   24   Q.    And why is that?

   25   A.    I was unaware of this tax lien.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 400
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 91 of 157
                                                                             90


    1   Q.    All right.     And sitting here today, Mr. Rierson --

    2               THE COURT:     Did you say this one was in place before

    3   you closed?

    4               THE WITNESS:     Yes.    It looks like it was filed on

    5   September 22nd.

    6               THE COURT:     Yes.    So how didn't you know about it?

    7               THE WITNESS:     I don't believe that we discovered that

    8   prior to closing.

    9               THE COURT:     Okay.

   10   BY MS. PEURACH:

   11   Q.    And so did it surprise you to learn that Mr. Smith had a

   12   $33,988.58 tax lien filed against him?

   13   A.    Absolutely.

   14   Q.    Mr. Smith was the personal guarantor of the loan?

   15   A.    He was.

   16   Q.    And so just to be clear, sitting here today, Bay Point has

   17   not received a single payment under the loan agreement or any

   18   of the related loan documents from any of the defendants?

   19   A.    No, we have not.

   20               MS. PEURACH:     Okay.   No further questions at this

   21   time, Your Honor.

   22               THE COURT:     Cross-examination?

   23               THE WITNESS:     Is this water in here?

   24               THE COURT:     Is there water in there, Mr. Thurman?

   25               COURTROOM DEPUTY:       Let me freshen it up.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 401
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 92 of 157
                                                                             91


    1                THE WITNESS:    Okay.   If you don't mind.      I appreciate

    2   that.   My apologies.

    3                THE COURT:    That's fine.    Just get him some water out

    4   of our cooler.

    5                THE WITNESS:    Thank you very much.

    6                COURTROOM DEPUTY:     Okay.

    7                THE COURT:    You can go ahead.

    8                MR. COHAN:    Okay.   Thank you.

    9                               CROSS-EXAMINATION

   10   BY MR. COHAN:

   11   Q.    Mr. Rierson, it is true that your company makes loans to

   12   those who don't have viable alternatives, correct?

   13   A.    We are a private capital lender that specializes in

   14   secured asset-backed loans.

   15   Q.    The starting interest rate on this loan was 60 percent.

   16   True?

   17   A.    It was a short duration loan that was, you know, not

   18   supposed to be outstanding more than two to three months, and

   19   it carried a 5 percent per month interest rate.

   20   Q.    And the APR on a 5 percent per month exceeds 60 percent

   21   per annum, right?

   22   A.    As I stated, it was a short duration loan.

   23   Q.    Yes?

   24   A.    Repeat the question, sir.

   25   Q.    5 percent per month is more than 60 percent -- more than a
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 402
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 93 of 157
                                                                             92


    1   60 percent APR?

    2   A.    Correct.

    3   Q.    Okay.     And since then, you've increased the interest rate

    4   pursuant to the forbearance agreements?

    5   A.    Yes.

    6   Q.    To more than 80 percent?

    7   A.    Correct.

    8   Q.    And you knew the defendants needed the money?

    9   A.    Yes.

   10   Q.    You knew they weren't sitting on lots of free cash?

   11   A.    Correct.

   12   Q.    You knew they were waiting on payments.

   13   A.    Thank you very much.

   14                Yes.

   15   Q.    They told you they were waiting on payments?

   16   A.    Yes, correct.

   17   Q.    And their ability to pay you was dependent on future

   18   income?

   19   A.    On the collection of those receivables?

   20   Q.    Yes.

   21   A.    Yes, and other obligation -- obligations that were owed to

   22   them that were, you know, conveyed to us by Jon Smith.

   23   Q.    All in the future?

   24   A.    Correct.

   25   Q.    You're not aware of any specific mishandling of money
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 403
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 94 of 157
                                                                             93


    1   since you've made the loan.        True?

    2   A.    I am not.

    3   Q.    So that's true, what I said?

    4   A.    Correct.

    5   Q.    You're not aware of any money going anywhere other than

    6   where it was supposed to go since you've made the loan.                   True?

    7   A.    Yes, we have not had any -- any insight into the business

    8   assets.

    9   Q.    You're not aware of any deterioration in the finances of

   10   the defendants since you have made the loan.           True?

   11   A.    Like I said, we don't have any insight into the business,

   12   so no.

   13   Q.    That's true, what I said, correct?

   14   A.    Yes.

   15   Q.    Okay.     You're not aware of any imminent threat to the

   16   financial circumstances of any of the defendants.            True?

   17   A.    Repeat the question.

   18   Q.    You're not aware of any imminent financial threat to the

   19   finances of the defendants, like, for example, an immediately

   20   pending foreclosure or a seizure or something that would impair

   21   their ability to repay you?

   22   A.    I am not.

   23   Q.    Okay.     No -- no money has been paid into the collateral

   24   account.     True?

   25   A.    Correct.    No.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 404
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 95 of 157
                                                                             94


    1   Q.    Okay.     And there are no assets, no money for a receiver to

    2   manage if one was appointed.        True?

    3   A.    In the collection account, no.

    4   Q.    Okay.     And the three receivables evidenced by Exhibits B,

    5   C and D --

    6                B, as far as you know, that's valid, real and exists,

    7   right?

    8   A.    As far as we're aware.

    9   Q.    And D, that's valid, real and exists, right?

   10   A.    Yes, as far as we're aware.

   11   Q.    Okay.     And C, you say has been altered and L is the real

   12   version; is that right?

   13   A.    Yes.

   14   Q.    Okay.     And so let's look at C first.

   15                And your contention is that someone added to C on the

   16   first page; is that right?

   17   A.    Correct.

   18   Q.    And you don't know who added that, if anyone, right?

   19   A.    No.

   20                THE COURT:    You got that from your contact, not from

   21   the defendant?

   22                THE WITNESS:    Correct.

   23                THE COURT:    Although you later had conversations with

   24   the defendant in which he -- I'm sorry, Mr. Smith, in which he

   25   essentially affirmed the amount that was payable immediately
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 405
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 96 of 157
                                                                             95


    1   under that?

    2               THE WITNESS:     Countless conversations pre-closing and

    3   post-closing.

    4               THE COURT:     And that email that he sent you?

    5               THE WITNESS:     Yes, sir.

    6               THE COURT:     Okay.   But you don't know who falsified

    7   the document?

    8               THE WITNESS:     Correct.

    9               THE COURT:     If it was falsified.      Okay.

   10   BY MR. COHAN:

   11   Q.    And you didn't specifically discuss 2C of the agreement

   12   with Mr. Smith.      True?

   13   A.    We absolutely did.      I mean, that was our collateral.

   14   Q.    You did.    Okay.

   15               Now, 2C says 12,000 per episode paid within 45 days

   16   of full delivery, right?

   17   A.    Correct.

   18   Q.    Okay.     And then if you turn to Exhibit A, the way you've

   19   got this copied, it's a little different from how it is

   20   attached to the complaint, but if you look at Page 5 of 7 that

   21   has Exhibit A, your contention is that Mr. Smith or someone,

   22   you don't know who actually, added episode count, 124 episodes,

   23   advance total $1,488,000, right?

   24   A.    That is correct.

   25   Q.    Okay.     And your concern about Exhibit C is that that money
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 406
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 97 of 157
                                                                             96


    1   is not forthcoming, according to Mr. Needle, right?

    2   A.    Correct.

    3   Q.    Okay.     And you haven't explored beyond that, right?

    4   A.    Correct.

    5   Q.    Okay.     Did you talk personally to Mr. Needle?

    6   A.    I did.

    7   Q.    Okay.     And that's what he told you?

    8   A.    Yes.

    9   Q.    Okay.     Now, if we look at your complaint --

   10                MR. COHAN:    I'm sorry, Your Honor.

   11   BY MR. COHAN:

   12   Q.    Do you have a copy of the complaint in front of you?

   13   A.    I don't believe I do.

   14                MR. COHAN:    Your Honor, I can share my computer

   15   screen with the witness.

   16                THE COURT:    That's fine.

   17   BY MR. COHAN:

   18   Q.    Okay.     I want to direct your attention to Paragraph 17.

   19                THE COURT:    Let me say this, are you okay with him

   20   being that close to you?

   21                THE WITNESS:    Yeah.   That's perfectly fine, yeah.

   22                THE COURT:    Okay.

   23                THE WITNESS:    As long as you're comfortable with it.

   24                MR. COHAN:    Yes.

   25                THE WITNESS:    Okay.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 407
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 98 of 157
                                                                             97


    1   BY MR. COHAN:

    2   Q.    And it says:      Based on the purported value of the accounts

    3   receivable evidenced by the agreements, Hoplite,

    4   Hoplite Entertainment and Smith provided to Bay Point, through

    5   Josten, Bay Point elected to move forward with the lending

    6   process.

    7               Did I read that right?

    8   A.    You did.

    9   Q.    And it does say based on the purported value of the

   10   accounts receivable, right?

   11   A.    Yeah.     Yes.

   12   Q.    Okay.     What is the value of the -- how did you calculate

   13   the value of the accounts receivable?

   14   A.    Based on the indication of how much was owed to Hoplite

   15   via those distribution agreements.

   16   Q.    Okay.     So you just took the amounts?

   17   A.    Absolutely.

   18   Q.    Okay.     Now, you didn't know when the money in B was

   19   coming, right?

   20   A.    Yeah.     Jon indicated those payments were coming within the

   21   next -- you know, the payments were outlined in one of the

   22   exhibits.

   23   Q.    All Jon could tell you is he expected them to pay, right?

   24   A.    Correct.

   25   Q.    Okay.     And same for D, right, Jon could tell you he
                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 408
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                             Exhibit K Page 99 of 157
                                                                             98


    1   expected them to pay, but he wasn't in control of the payments,

    2   right?

    3   A.    Yes.

    4   Q.    Same is true for C, Jon Smith is not in control of any

    5   payments, right?

    6   A.    I don't believe any payments are due to him for -- for

    7   that agreement.

    8   Q.    For Exhibit C?

    9   A.    Is that the Screen Media one?

   10   Q.    Yes.

   11   A.    Yes.

   12   Q.    Okay.     And so did you discount the accounts receivable to

   13   take into account the fact that you didn't know if the money

   14   was actually going to come or not or when?

   15   A.    We had sufficient collateral to securitize the $2 million

   16   loan.    We also took a first priority lien in all of his

   17   business assets, so that kind of gave us a backstop on the

   18   collateral, so we felt sufficiently collateralized with the

   19   receivables that were granted.

   20   Q.    So you weren't concerned about the risk of any of these

   21   particular accounts not making the payments because you had

   22   enough other collateral?

   23   A.    We were very concerned about the receivables being

   24   collected.

   25   Q.    But you didn't discount the value because you had enough
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 409
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22    Desc
                            Exhibit K Page 100 of 157
                                                                             99


    1   other collateral, right?

    2   A.    What do you mean by discount?

    3   Q.    Well, you valued the receivables at face value?

    4   A.    Right.

    5   Q.    You didn't actually know if the money would materialize.

    6   A.    We had every indication to believe that he was owed

    7   $3.4 million, and that would sufficiently cover our $2 million

    8   loan.

    9   Q.    Okay.     Did you contact -- before making the loan, did you

   10   contact Big Media Holdings?

   11   A.    Yes.

   12   Q.    And did they confirm the agreement?

   13   A.    Yes, that was facilitated by Jon.

   14   Q.    Did you contact Screen Media before you made the loan?

   15   A.    Yes.

   16   Q.    Did they confirm that they had the license agreement?

   17   A.    Yes, but I think it's important to note that I believe

   18   that I spoke with Seth Needle prior to closing, and that call

   19   was coordinated by Jon.

   20                But speaking to Seth once we discovered that this was

   21   falsified, that I did not, in fact, speak with Seth, that Jon

   22   had indicated it was someone else that I was speaking with.

   23                THE COURT:    Wait a minute.     Before the closing,

   24   Mr. Smith put you in contact with somebody at Big Screen that

   25   you believed to be Seth Needle?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                             EXHIBIT K
                                                                             PAGE 410
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 101 of 157
                                                                         100


    1               THE WITNESS:     Yes.

    2               MR. COHAN:    That would be Screen Media, not Big

    3   Screen.

    4               THE COURT:    I'm sorry, Screen Media.

    5               MR. COHAN:    Yeah.

    6               THE COURT:    Subsequently, that's why you felt like

    7   you could reach out to Mr. Needle later when you got the ACH

    8   transfer?

    9               THE WITNESS:     Correct.   I didn't have his personal

   10   contact information, because, as I said, Jon coordinated that

   11   conversation.

   12               THE COURT:    Meaning that Jon called him and then got

   13   you on the phone?

   14               THE WITNESS:     Looped me in, correct.

   15               So that's why I had to kind of do some research to

   16   track down his email address to contact him directly.

   17               THE COURT:    And then when you did that, and you

   18   talked to Mr. Needle, you came to realize you had not, in fact,

   19   spoken with him before?

   20               THE WITNESS:     Correct.

   21               THE COURT:    Because he said, hey, I've never spoken

   22   to you before, or something to that effect?

   23               You said, hey, when we spoke last time, you said X,

   24   and he said I've never spoken to you?

   25               THE WITNESS:     Correct.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 411
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 102 of 157
                                                                         101


    1               THE COURT:    So from that, you believe that Mr. Smith

    2   got somebody else to impersonate Mr. Needle in verifying what

    3   was owed by Big Screen -- or, I'm sorry, Screen Media?

    4               THE WITNESS:     Correct.

    5               THE COURT:    And you had a similar conversation with

    6   somebody who you believed to represent BIG?

    7               THE WITNESS:     Correct.

    8               THE COURT:    And do you know if you really spoke to

    9   somebody at BIG?

   10               THE WITNESS:     I do not.   I'm not sure at this time.

   11               THE COURT:    Again, that was facilitated by Mr. Smith

   12   in the same way?

   13               THE WITNESS:     Yes, sir.

   14               THE COURT:    And how about with Fight Channel, did you

   15   speak to somebody there?

   16               THE WITNESS:     Yeah.

   17               THE COURT:    Facilitated the same way?

   18               THE WITNESS:     Correct.    His name is Orsett.

   19               THE COURT:    And in each of those instances with

   20   Fight Channel and with BIG, did they say something to validate

   21   the impending nature of the accounts receivable?

   22               THE WITNESS:     Correct.    Essentially they -- they

   23   confirmed that these -- the contracts were in place, and that

   24   the amount on the agreement that we received was actually owed.

   25               THE COURT:    And you don't know whether or not you
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 412
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 103 of 157
                                                                         102


    1   actually spoke to somebody at these other two companies,

    2   because you don't have anybody to reach out to?

    3               THE WITNESS:     Correct.

    4               THE COURT:    But in each instance, Mr. Smith

    5   facilitated it by having somebody else on the call that he

    6   introduced you to as to somebody with these entities?

    7               THE WITNESS:     Correct.

    8               THE COURT:    Okay.   Thank you.

    9   BY MR. COHAN:

   10   Q.    Well, as to Screen Media, your pre-loan communication was

   11   with somebody different than Mr. Needle, wasn't it?

   12   A.    In what regard?

   13   Q.    You didn't speak to Mr. Needle.        You spoke to somebody, I

   14   think his first name is Richard?        He is since deceased.

   15   A.    I do not recall a Richard.

   16   Q.    Okay.     Do you have any notes from your conversation with

   17   Mr. Needle pre-loan?

   18   A.    Say that one more time.

   19   Q.    Notes, anything to confirm that it was Needle who you

   20   thought you were speaking with pre-loan?

   21   A.    I do not.

   22   Q.    Okay.     And even to this day, you haven't provided

   23   Exhibit L, which is, in fact, a license agreement with

   24   Screen Media, right --

   25   A.    Correct.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 413
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 104 of 157
                                                                         103


    1   Q.     -- that Mr. Needle told you is a real license agreement,

    2   right?

    3   A.     It was indicated that they had went into this agreement,

    4   but I do not believe the shows had been delivered, so the

    5   license agreement was not effective or as effective as of that

    6   day.   The license agreement contemplates the delivery of the

    7   shows.

    8   Q.     Yes.

    9   A.     And they indicated that Hoplite entered into this

   10   agreement, but they had not delivered those shows to

   11   Screen Media.

   12   Q.     My question is:    It's a real agreement, Exhibit L,

   13   according to Mr. Needle.       Yes?

   14   A.     Correct.

   15   Q.     Okay.    There's some discrepancy about when -- when and how

   16   money is going to get paid?

   17   A.     Yeah, absolutely.

   18   Q.     Okay.    And you also mentioned something called a direction

   19   to pay.   Do you remember talking about that on direct?

   20   A.     Yes, sir.

   21   Q.     Okay.    And you provided to or received from a direction to

   22   pay as to B, C and D, right?

   23   A.     Correct.

   24   Q.     Okay.    And so that's confirmation -- they didn't respond

   25   and say what are you talking about, right?
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 414
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 105 of 157
                                                                         104


    1   A.     Correct.

    2   Q.     They said, sure, we'll -- we'll pay you when this money is

    3   due?

    4   A.     Jon facilitated those -- those conversations and those

    5   agreements being executed.

    6   Q.     Okay.    Well, sitting here, you don't have any evidence

    7   that they're not real, do you?

    8   A.     I have one evidence with Columbia.

    9   Q.     Okay.    But as to B, C and D, you don't have any evidence

   10   that these aren't real, do you?

   11   A.     With B, C and D on the direction to pay?

   12   Q.     Correct.

   13   A.     I have evidence that the Screen Media is not, because they

   14   confirmed that the person who signed that direction to pay did

   15   not sign it.

   16   A.     Where is that?

   17   A.     Seth Needle indicated that to -- on the phone with us.

   18   Q.     Okay.    But where is the direction to pay?

   19   A.     Say that again.

   20   Q.     Who signed it for Screen Media?

   21   A.     It was some internal finance person who signed it.          I

   22   don't recall the name on the agreement.

   23   Q.     Okay.

   24               THE COURT:    You got directions to pay from each of

   25   the three companies?
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 415
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 106 of 157
                                                                         105


    1               THE WITNESS:     Yes, sir.

    2               THE COURT:    And you know the one from Screen is

    3   wrong?

    4               THE WITNESS:     Correct.

    5               THE COURT:    But you don't about the other ones?

    6               THE WITNESS:     Correct.

    7               THE COURT:    I haven't seen that document.

    8               THE WITNESS:     Huh-uh.

    9               THE COURT:    Okay.     All right.   But you know that

   10   fact?

   11               THE WITNESS:     Yes.

   12               THE COURT:    Okay.

   13   BY MR. COHAN:

   14   Q.    Now, you started working on this about August 25th of

   15   2020; is that right?

   16   A.    That's correct.

   17   Q.    Okay.     Loan documents signed on September 30, 2020; is

   18   that right?

   19   A.    That's correct.

   20   Q.    So more than a month of due diligence time; is that right?

   21   A.    Correct.

   22   Q.    Okay.     And you guys, you do this, this is your business,

   23   right?

   24   A.    Correct.

   25   Q.    Okay.     And you did all of the due diligence you wanted to
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 416
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 107 of 157
                                                                         106


    1   do, right?

    2   A.    Correct.

    3   Q.    And you knew it was a risky loan, right?

    4   A.    It was not portrayed to us as a risky loan.

    5   Q.    These people weren't borrowing money from traditional

    6   banks, right?

    7   A.    They indicated they had a short-term liquidity crunch that

    8   was going to be, you know, cured within a couple of months,

    9   when these receivables were collected.

   10   Q.    You discovered a bunch of tax liens before you made the

   11   loan, right?

   12   A.    Yes, but they were not material, and it's very common to

   13   make those post-closing items.

   14   Q.    You discovered other debts before you made the loan,

   15   right?

   16   A.    Yes, we did.

   17   Q.    And the fact that the other lenders, including Columbia,

   18   were willing to subordinate tells you that they had some

   19   confidence in Mr. Smith and the defendants, right?

   20   A.    Correct.

   21               THE COURT:    Who agreed to subordinate?       Columbia said

   22   they did not.

   23               MR. COHAN:    Well --

   24               THE COURT:    That's what you believe.

   25               MR. COHAN:    -- he had subordinations from other
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 417
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                             Exhibit K Page 108 of 157
                                                                          107


    1   lenders.

    2               THE COURT:     Okay.

    3               THE WITNESS:      Yeah.

    4               THE COURT:     You believed --

    5               THE WITNESS:      Correct.

    6               THE COURT:     -- when you got subordination agreements

    7   that those entities somehow had confidence in the defendant?

    8               THE WITNESS:      Correct.

    9               THE COURT:     But you don't know whether they were, in

   10   fact, agreeing to subordinate?

   11               THE WITNESS:      We believe that they -- led to believe

   12   that they were subordinating, given that they signed the

   13   subordination agreements.

   14               THE COURT:     Yes.    But the one entity that's come

   15   forward, the one test of that representation that we've done is

   16   Columbia State Bank, which says not us?

   17               THE WITNESS:      Correct.

   18               THE COURT:     Okay.

   19   BY MR. COHAN:

   20   Q.    Now, you didn't ever tender a recision of your agreement

   21   with the defendants.       True?

   22   A.    What do you mean by that?

   23   Q.    You didn't ever say let's hit the rewind button, give us

   24   back our money, we'll give you back your collateral and

   25   security.       You didn't ever tender any kind of a recision,
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                          EXHIBIT K
                                                                          PAGE 418
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 109 of 157
                                                                         108


    1   right?

    2   A.    No.

    3   Q.    Okay.     And you first knew there was a problem around

    4   November 17, 2020, when you didn't get $1,488,000, right?

    5   A.    I believe it's an ACH payment, so those can take three to

    6   four to five business days, so around November 17th is when we

    7   first had the -- a red flag.

    8   Q.    By November 25th, you knew something wasn't right?

    9   A.    Correct.

   10   Q.    Okay.     And then by December 1st, you had an email from

   11   Seth Needle saying scam?

   12   A.    Correct.

   13   Q.    And you talked to Mr. Needle, who said there's problems

   14   here, we didn't -- the agreement's not right and there's not

   15   any money owed right now, and this is a scam, right?

   16   A.    Correct.

   17   Q.    That was on December 1st?

   18   A.    Correct.

   19   Q.    Okay.     And then you entered into two forbearance

   20   agreements, right?

   21   A.    We did.

   22   Q.    Okay.     And the first of those was on December 4th; is that

   23   right?

   24   A.    Yes, sir.

   25   Q.    Okay.     And if you'll turn to Exhibit H, that's the first
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 419
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 110 of 157
                                                                         109


    1   of the forbearance agreements, right?

    2   A.    Yes, it is.

    3   Q.    Okay.

    4               MR. COHAN:     Your Honor, may I grab something really

    5   fast?

    6               THE COURT:     Yes.

    7   BY MR. COHAN:

    8   Q.    If you would direct your attention to 9(a)(2) -- no, well,

    9   9(B)(2), I think.

   10               THE COURT:     Of the forbearance agreement?

   11               MR. COHAN:     Yes.

   12   BY MR. COHAN:

   13   Q.    I'm sorry.    9(a)(2).

   14   A.    Do you mean 9(b)(2)?

   15   Q.    9(A)(2).

   16   A.    Okay.

   17   Q.    Are you with me?

   18   A.    Page 5?

   19   Q.    It's in a block of text, but there's some -- there's an i,

   20   a double ii.

   21   A.    Okay, yes.    Yep.   Got it.

   22   Q.    9(a)(ii) says:     The loan documents are in full force and

   23   effect and are enforceable in accordance with their respective

   24   terms.

   25               Did I read that right?
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 420
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 111 of 157
                                                                         110


    1   A.    Yes.

    2   Q.    Okay.     And that document was executed on December 4th,

    3   three days after the scam email?

    4   A.    Yes.

    5   Q.    Okay.     And then if you would direct your attention to

    6   Exhibit I, which is the second forbearance agreement.           And

    7   that's dated December 21st.

    8                Do you see that?

    9   A.    I do.

   10   Q.    Okay.     And if you'll direct your attention to the same

   11   paragraph 9(a)(2), it also provides that the loan documents are

   12   in full force and effect and are enforceable in accordance with

   13   their respective terms, correct?

   14   A.    Correct.

   15   Q.    Okay.     And if you would please direct your attention to

   16   Exhibit E, which is the loan agreement, right?

   17   A.    Yes.

   18   Q.    Are you with me?

   19   A.    Yes, sir.

   20   Q.    Okay.     And if you'll direct your attention to 11.1, and do

   21   you see the language in 11.1 that starts:         All prior

   22   agreements, and it's on the back of -- yeah, there you go, top

   23   of the page.     All prior agreements, understandings...

   24                Do you see that?

   25   A.    Yes, I do.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 421
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 112 of 157
                                                                         111


    1   Q.    Okay.

    2   A.    Yep.

    3   Q.    And it says:     All prior agreements, understandings,

    4   representations, warranties and negotiations between the

    5   parties hereto with respect to the subject matter of this

    6   agreement and the loan documents, if any, are merged into this

    7   agreement and the loan documents.

    8                Did I read that right?

    9   A.    You did.

   10   Q.    Okay.     And then would you turn to 11.10.

   11                And it says:    This agreement, together with the other

   12   loan documents, embodies the entire agreement and understanding

   13   among the parties hereto and supersedes all prior or

   14   contemporaneous agreements and understanding of such person's

   15   verbal or written, relating to the subject matter hereof and

   16   thereof, and any prior arrangements made with respect to the

   17   payment by borrower of, or any indemnification for, any fees,

   18   costs or expenses payable to or incurred, or to be incurred, by

   19   or on behalf of the lender.

   20                Did I read that right?

   21   A.    You did.

   22                THE COURT:   Tell me again which provision you are

   23   reading from, sir.

   24                MR. COHAN:   11.1 and 11.10.

   25                THE COURT:   And the significance of pointing this out
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 422
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 113 of 157
                                                                         112


    1   right now is what?

    2               MR. COHAN:    These are merger clauses that merged all

    3   of the -- all of the pre-loan discussions.

    4               THE COURT:    Okay.   Are these questions that he needs

    5   to -- I mean, you can argue this to me, but I want to get

    6   him -- let him answer the questions you have that are factual

    7   in nature.

    8               MR. COHAN:    Sure.   Yeah.   And I'm almost finished.

    9               THE COURT:    Sure.   Take your time.     Take your time.

   10   BY MR. COHAN:

   11   Q.    I did notice you said that on Exhibit J -- if you would

   12   turn to the Wells Fargo ACH.

   13               You see it says to account and it's -- the last four

   14   digits are 4688?

   15   A.    Correct.

   16   Q.    Okay.     And you said that that's a Bay Point account?

   17   A.    It is.

   18   Q.    Okay.     Is that the Bay Point account that you provided

   19   specifically for Mr. -- for the defendants to make payments to?

   20   A.    No.   I believe that's our direct account and Jon agreed to

   21   have them just wire the money directly to us versus to the

   22   collection account.

   23   Q.    Okay.     Now, did you do anything or not do anything

   24   different based on having not received $1,488,000 on

   25   November 17th?
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 423
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                             Exhibit K Page 114 of 157
                                                                          113


    1   A.    Absolutely.      He -- you know, we -- he -- the loan was in

    2   default at that time.       And I believe this was a way for him to

    3   stall and delay, you know, any kind of litigation or

    4   foreclosure on our behalf.

    5   Q.    Did it?

    6   A.    Absolutely.

    7   Q.    You entered into a forbearance agreement shortly after all

    8   of this, right?

    9   A.    We did.

   10   Q.    Okay.     And if you would direct your attention to

   11   Exhibit K, the last four digits of the to account are

   12   different, it's 9437.

   13                Do you recognize that account number?

   14   A.    Yes, that is a separate account that we have.

   15   Q.    Okay.     And so did you give Mr. Smith two different account

   16   numbers?

   17   A.    Yes.      I believe this was the account that we initially did

   18   the loan with at closing.

   19                The account that we gave him for the 1.4 was a new

   20   account that we set up that we were trying to transition stuff

   21   over to.

   22   Q.    Okay.     But did you provide that account number to the

   23   defendants?

   24   A.    We did.

   25   Q.    Okay.     And again, so this payment supposedly is
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                          EXHIBIT K
                                                                          PAGE 424
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 115 of 157
                                                                         114


    1   November 23rd for $100,000.       You didn't get it?

    2   A.    Right.

    3   Q.    Right?

    4               Did you -- and then a short while later, you entered

    5   into the first of the two forbearance agreements?

    6   A.    Correct.

    7   Q.    Okay.     Did the lack of these two payments, the Exhibit J

    8   payment and the Exhibit K payment, did they encourage you to

    9   enter into the forbearance agreements or discourage you from

   10   entering into the forbearance agreements?

   11   A.    Jon gave us reason to believe that he had additional money

   12   coming to make a payment and we entered into those forbearance

   13   and that's what led us to execute those agreements.

   14   Q.    And you believed him?

   15   A.    We had every reason to -- to -- to try to get some money

   16   in the door.

   17               THE COURT:    Well, that didn't really answer his

   18   question.

   19               The question was:     After you found out that he called

   20   the email, that Mr. Needle called the email a scam, did you

   21   believe Jon when you executed the forbearance agreements?

   22               THE WITNESS:     It's -- it's hard to say.      There was a

   23   pattern of lies that had occurred, but, you know, he was

   24   somewhat persuasive to say, hey, I have another source of

   25   capital coming in that I'm going to pay you $200,000.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 425
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 116 of 157
                                                                         115


    1               THE COURT:    Okay.

    2   BY MR. COHAN:

    3   Q.    And it would be true to say that today, whatever amount of

    4   money the defendants have coming to them is no different, as

    5   far as you know, from what it was on September 30th?           True?

    6               MS. PEURACH:     Objection; calls for speculation.

    7               THE COURT:    Say that question again.      Repeat your

    8   question.

    9               MR. COHAN:    All right.    I may not get every word

   10   exactly right.

   11               THE COURT:    Sure.    Sure.   That's okay.    I think I get

   12   it.

   13   BY MR. COHAN:

   14   Q.    It would be fair to say that, as far as you know,

   15   defendants have coming to them today, or not, exactly what they

   16   had coming to them on September 30 or not, no difference?

   17               MS. PEURACH:     Same objection.

   18   Q.    Right?

   19               THE COURT:    It is calling for speculation, but what's

   20   good for the goose is good for the gander.          I can judge the

   21   accuracy of the statement myself.

   22               MR. COHAN:    Right.

   23               THE WITNESS:     I would say on September 30th, we

   24   believed $3.488 million was going to be collected, and I do not

   25   believe that today.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 426
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 117 of 157
                                                                         116


    1   BY MR. COHAN:

    2   Q.    Okay.     That's a little different from what I'm trying to

    3   get at.

    4               Based on what you know today, whatever the defendants

    5   had coming to them on September 30th is exactly what they have

    6   coming to them today, based on what you know today?

    7   A.    I can't make that judgment.        I don't have any insight into

    8   their financials.

    9               THE COURT:    Well, look at Exhibit O.      You believed

   10   that on the Big Media, they were going to pay 50 percent, which

   11   is $475,000.     That's what you believed?

   12               THE WITNESS:     Correct.

   13               THE COURT:    Do you have any reason to know either way

   14   whether that's likely to happen?

   15               THE WITNESS:     I do not.

   16               THE COURT:    But you don't now believe that it's

   17   imminent, as you did before?

   18               THE WITNESS:     I do not.

   19               THE COURT:    And in regards to Fight Channel, you

   20   believed that they were expecting payment around November 15th,

   21   but now you don't know whether that's true.

   22               THE WITNESS:     (Nodding.)

   23               THE COURT:    And maybe the most concrete is in regards

   24   to Screen Media, you were told that they had -- that the

   25   defendant had done everything they needed to do in order to
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 427
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 118 of 157
                                                                         117


    1   achieve the payment of 1.488, or whatever the number was?

    2                THE WITNESS:    Correct.

    3                THE COURT:   Now, at least, you know from Seth Needle,

    4   they have not done what they needed to do to achieve that

    5   money, right?     Because that money is not available as an

    6   advance.

    7                THE WITNESS:    Correct.

    8                THE COURT:   That money has to be earned through their

    9   share of advertising revenue that comes in?

   10                THE WITNESS:    Right.   There was no specific amount

   11   allocated.

   12                THE COURT:   Right.

   13                THE WITNESS:    Correct.

   14                THE COURT:   In other words, that, you know now, not

   15   to be an obligation that you relied upon?

   16                THE WITNESS:    Correct.

   17                THE COURT:   Okay.    All right.

   18   BY MR. COHAN:

   19   Q.    If you would direct your attention to Exhibit S, please.

   20                And could you please turn to that tax lien page that

   21   Ms. -- I'm sorry, that your counsel asked you about?

   22   A.    Yes.

   23   Q.    Okay.     Do you see the tax period for the amount -- for the

   24   lien amounts?

   25   A.    Yeah.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 428
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                             Exhibit K Page 119 of 157
                                                                          118


    1   Q.    And that was 2006 and '7, right?

    2   A.    Yes.

    3   Q.    Okay.     And the assessment was 2010, right?

    4   A.    Correct.

    5   Q.    There's nothing new about this information in 2020, right?

    6   A.    It appears to be filed in 2020?

    7   Q.    Yes.      But the debt had been out there since 2006 and in

    8   '7, right?

    9   A.    Correct.

   10                MR. COHAN:    Your Honor, that's all I have.

   11                THE COURT:    Any redirect?

   12                MS. PEURACH:     Very briefly, Your Honor.

   13                THE COURT:    Okay.

   14                              REDIRECT EXAMINATION

   15   BY MS. PEURACH:

   16   Q.    Hi, Mr. Rierson.      I want to clear up a little bit of the

   17   testimony around the directions to pay.

   18                I heard you testify that directions to pay were

   19   provided such that the money purportedly due on the accounts

   20   receivable from each license agreement would come directly to

   21   Bay Point; is that right?

   22   A.    That is correct.

   23   Q.    Did you have any involvement, aside from the phone

   24   conversations that you discussed, in obtaining those directions

   25   to pay?
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                          EXHIBIT K
                                                                          PAGE 429
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 120 of 157
                                                                         119


    1   A.    No, I did not.     Jon facilitated them.

    2   Q.    Okay.     In fact, since entering the loan agreement, have

    3   you tried to reach out to Fight Channel or Big Media about the

    4   status of funds that you believed to have been due to Bay Point

    5   under those directions to pay?

    6   A.    Yes.

    7   Q.    And what happened?

    8   A.    Both declined to disclose what the agreement is without

    9   Jon's consent.

   10   Q.    Okay.     Now, I also want to talk to you about -- when you

   11   first testified on cross, you were discussing your knowledge of

   12   potential threats to defendant's assets.

   13                Sitting here today and since the loan agreement

   14   closed on September 30th, have you been provided any insight

   15   into defendant's assets?

   16   A.    We have not.     We have not been provided bank statements

   17   that we have requested or, you know, a current financial

   18   statement.

   19   Q.    And you've asked for that information?

   20   A.    Yes.

   21   Q.    And have you asked for that information more than once?

   22   A.    Yes.

   23   Q.    And you've given -- been given no access?

   24   A.    Correct.

   25   Q.    And under the loan agreement, you were required to be
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 430
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 121 of 157
                                                                         120


    1   given access; is that right?

    2   A.    Yes.

    3   Q.    All right.    You are aware of a number of other debts to

    4   other creditors; is that right?

    5   A.    Correct.

    6   Q.    And you're aware that Bondit has filed a UCC first

    7   priority on the same collateral that you have; is that right?

    8   A.    Yes.

    9   Q.    Okay.     And you're also aware that Columbia State Bank

   10   claims that --

   11                MR. COHAN:   Objection, Your Honor.      I've not been

   12   objecting based on leading, but, you know, this is just --

   13                THE COURT:   Okay.     Try not to lead, but direct him

   14   exactly where you want to go.

   15                MS. PEURACH:    Yeah.

   16                THE COURT:   Not what you want him to say, so we're

   17   not meandering.

   18                MS. PEURACH:    Yes.    And I only have one more

   19   question.

   20                THE COURT:   Okay.

   21   BY MS. PEURACH:

   22   Q.    And are you aware whether Columbia State --

   23   Columbia State Bank believes it also has a first priority

   24   position in the collateral that Bay Point believes it has?

   25   A.    Yes, I am.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 431
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 122 of 157
                                                                         121


    1   Q.    Okay.     And is that at odds with what Bay Point believed

    2   its interest in the collateral was prior to learning of

    3   Columbia State Bank's position?

    4   A.    Yes.

    5                MS. PEURACH:    That's it.

    6                THE COURT:   Okay.     Let me ask you one other question,

    7   or two others.

    8                Would you go back to Exhibit O?

    9                THE WITNESS:    Okay.

   10                THE COURT:   As a result of Mr. Smith's response to

   11   your first question, and to your second question, it appears to

   12   me that you were led to believe that there was an obligation on

   13   these two entities to pay, a current obligation to pay the

   14   defendant about $1.963 million.

   15                Do you agree with that?

   16                THE WITNESS:    Yes.

   17                THE COURT:   $475,000, because he says -- you see the

   18   licensing agreement, it says that will be paid, they were

   19   supposed to pay that after execution, that's your question.

   20   Has the 50 percent been paid, been received already, per the

   21   agreement.      It says 90 days after execution.      And he responds

   22   they're set up to pay on the 15th.

   23                THE WITNESS:    Correct.

   24                THE COURT:   Outstanding obligation, just waiting for

   25   the money to come in.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 432
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 123 of 157
                                                                         122


    1               THE WITNESS:     Correct.

    2               THE COURT:    On the third one, in regards to Screen,

    3   when are the episodes expected to be delivered?

    4               He says:    Already delivered.     They're set to pay on

    5   the 30th.

    6               Meaning already delivered, the agreement you have

    7   been provided, that would indicate current obligation to pay.

    8               THE WITNESS:     Correct.

    9               THE COURT:    Only the part from Therapy Dogs with

   10   Fight Channel would have been something that the defendant

   11   needed to do in order to have the right to a payment?

   12               THE WITNESS:     Correct.

   13               THE COURT:    Okay.   And the next thing I said is that

   14   you were asked questions about sort of if you have any idea

   15   whether there's any reason to believe there's less likely to be

   16   payment.    I'm assuming now you would not trust anything

   17   Mr. Smith said to you?

   18               THE WITNESS:     Correct.

   19               THE COURT:    All right.    Go ahead.    You can step down,

   20   unless there is somebody else that wants to ask him a

   21   follow-up.

   22               You can step down.     Thank you.

   23               THE WITNESS:     Thank you, Your Honor.

   24               THE COURT:    Are there my other witnesses on this

   25   topic?
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 433
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 124 of 157
                                                                         123


    1               MR. WINSBERG:     No, Your Honor.

    2               THE COURT:    Okay.   I'm going to short circuit this.

    3   Does the defense have any witnesses on the issue of fraud?

    4               MR. COHAN:    I do not, Your Honor.

    5               THE COURT:    Does anybody want to make an argument

    6   about the issue of whether there is evidence of fraud?

    7               MR. COHAN:    I'd like to.

    8               THE COURT:    Go ahead.    I'll lay out what I think, and

    9   then you can respond to that.        That will give you a better

   10   target.

   11               I think there's lots of evidence of fraud.         From what

   12   I've heard, I think this witness was very credible in what he

   13   said.   I think there was the representations that were made in

   14   O, Exhibit O, particularly in regards to Big Media and

   15   Screen Media having an obligation at that time to pay were

   16   fraudulent.

   17               We know that's the case with Mr. Needle, because of

   18   what we see in the email in which he explains that

   19   Paragraph 2(c) was not even part of the agreement, or when he

   20   provides the agreement, it does not have that, so I think

   21   there's clear evidence of fraud right there by Mr. Smith.

   22               The sort of allegation, the overarching allegation,

   23   that they're owed about $3.4 million from three different

   24   companies and that that payment was fairly imminent, 30 to 60

   25   days, I think is what the witness explained, I think that was a
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 434
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 125 of 157
                                                                         124


    1   misrepresentation, a fraudulent misrepresentation, given the

    2   other things that I'll say.

    3               The false document I've already mentioned in

    4   Exhibit C provides a reason to find that there is fraud here.

    5               The false ACH transfers that were provided in J and K

    6   provide reason to believe that there was fraud here.

    7               The misleading document provided by

    8   Columbia State Bank, allegedly subrogating their claim, when

    9   you compare that to -- I think that's M and if you compare it

   10   to V, and you listen to what Ms. Godfrey said in her email and

   11   today, that it just simply was not signed by their people, yet

   12   it was presented by the defendant, I believe it was the

   13   defendant that provided that, right?         It wasn't the

   14   intermediary, right?

   15               MR. WINSBERG:     Yes, Your Honor.

   16               THE COURT:    Is that right, Mr. Rierson?

   17               THE WITNESS:     Yes, sir.

   18               THE COURT:    Okay.   The repeated statement that he

   19   would pay liens, tax liens after closing that were never done.

   20               The ruse that he concocted to allow Mr. Rierson to

   21   believe that he was speaking to Mr. Needle at Screen Media to

   22   validate what was owed, and then Mr. Rierson learns later that

   23   he never spoke to Mr. Needle and for all evidence never spoke

   24   to anybody at Screen, because the things that he was told by

   25   the alleged Screen representative, that was supposed to be
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 435
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 126 of 157
                                                                         125


    1   Mr. Needle, were not true.       And maybe that happened with the

    2   other two.      We don't know.   What we do know is that Mr. Smith

    3   set up that phone call, made the introduction, and did it for

    4   the purpose of misleading Mr. Rierson, and to the effect of

    5   misleading him.

    6               Change of the terms in the forbearance agreement,

    7   that's maybe not fraudulent, because at least let the guy catch

    8   it, but it's pretty outside the realm of normal behavior.

    9               And the failure to give access to the financial

   10   statements, I think there's reason to believe there's

   11   fraudulent intent there.

   12               So if you could address those issues for me,

   13   particularly the delta between what apparently Mr. Smith said

   14   and what actually wound up being true, I'd like to clear that

   15   issue first before we move on to what I think are more

   16   difficult issues.      I don't think the fraud issue is a close

   17   call here.

   18               I suspect if your client was here, he might be taking

   19   the Fifth, I don't know.       But I suspect if he was on the

   20   witness stand, he might be doing that.

   21               MR. COHAN:    Judge, I would say about the fraud issue

   22   only, that we would very much like to have the opportunity to

   23   investigate, do discovery, see what -- where that ends up.

   24               And there's a lot of swirl, for sure, but you'd

   25   expect that.     And I don't know what the explanations are.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 436
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 127 of 157
                                                                         126


    1               In fact, I'll move for a continuance.        We haven't had

    2   any time to investigate.       And I'd like time to investigate.

    3   And so I'll move for a continuance right now to be able to

    4   investigate those issues further, and then we reconvene.

    5               But I don't have anything more to say to the fraud,

    6   and that obviously I think -- I don't know if you want to hear

    7   this now or at a different point in the proceeding, but if

    8   there was fraud, it's waived.        It's waived by the two

    9   forbearance agreements, it's waived by the conduct after the

   10   November 17 ACH, it's waived by the conduct after the

   11   November 23rd ACH, it's waived as to pre-loan communications by

   12   the loan documents themselves that the plaintiffs prepared,

   13   which merge everything in, and it's -- and it's waived by the

   14   absence of any tender of recision, and so even if there was

   15   fraud, it's waived.

   16               THE COURT:    Okay.   Does that matter?

   17               MR. COHAN:    It really does, because --

   18               THE COURT:    Well, why does that matter?       Under the

   19   law of receivership, the first thing I have to find is that

   20   fraudulent activity has occurred or is likely to occur.

   21               MR. COHAN:    So as to that first element, frankly, I

   22   can't tell -- well, I can tell exactly what the list says, it's

   23   in the conjunctive, so all of those things have to be

   24   satisfied.      I don't know if the judge who wrote that intended

   25   for it to be in the conjunctive or not, and I could see where
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 437
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                             Exhibit K Page 128 of 157
                                                                          127


    1   somebody might say otherwise, but it's written in the

    2   conjunctive, and so if there's no fraud, not -- it doesn't --

    3   you know, I don't think it's enough that it happened, if it was

    4   waived.

    5               THE COURT:     Why, though?    Why would the fact that --

    6   well, I'm not sure how it's waived from Mr. Rierson trying to

    7   allow your client to negotiate away from the fraud.

    8               MR. COHAN:     Because -- I can answer.

    9               THE COURT:     Okay.    You could argue that -- well, how

   10   is that waiving it?

   11               MR. COHAN:     Because there's no viable fraud claim

   12   here, and there's no viable RICO action here, because there's

   13   no fraud.       It's been waived.

   14               THE COURT:     I thought I have outlined what I think is

   15   fraud, but why would that waive it?          Why would him not

   16   canceling the agreement or exercising the full right under the

   17   agreement, why the fact that your client encourages him to do a

   18   forbearance agreement, why would that prevent him from

   19   exercising his right to claim fraud now?

   20               MR. COHAN:     Because the law, as I understand it, and

   21   as we cited in the brief, Your Honor, is once you're on notice

   22   of fraud, you either -- you have to relent, you either act

   23   consistent with the fraud and repudiate the documents or you do

   24   what they did here, which is reaffirm the documents and choose

   25   to live by the documents.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                          EXHIBIT K
                                                                          PAGE 438
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 129 of 157
                                                                         128


    1               THE COURT:    Right.   But my point, though, is why does

    2   that stop him from coming in here in a receivership action and

    3   saying, Judge, in deciding whether or not you think that you

    4   should use your discretion to appoint a receiver, one thing you

    5   should know is you're dealing with a person who committed

    6   fraud.

    7               And you say, yeah, I committed fraud, but they can't

    8   use it against my client, because in their interaction before,

    9   when they were trying to work it out, they didn't repudiate the

   10   documents?

   11               MR. COHAN:    For the record, I'm 100 percent not

   12   saying we committed fraud, my client.

   13               THE COURT:    Okay.    So even if they did, it doesn't

   14   matter.   It doesn't matter for receivership purposes, because

   15   of the way they acted at the time later that they didn't

   16   repudiate the documents.

   17               MR. COHAN:    Right.

   18               THE COURT:    I don't think they have to establish

   19   their fraud claim in order to proceed -- all of the elements of

   20   their -- well, I don't think they have to disprove your waiver

   21   claim in order to meet the first element, which is just that

   22   fraudulent activity has occurred.        I think that could stand,

   23   even if for some other reason, the fraud wasn't actionable, the

   24   fact that fraudulent activity has occurred or will likely occur

   25   is enough.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 439
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                             Exhibit K Page 130 of 157
                                                                          129


    1               MR. COHAN:     And I don't want to die on this rock,

    2   because I think the other rocks are more important.

    3               THE COURT:     Okay.

    4               MR. COHAN:     But I will say if there's no fraud claim,

    5   if there's no viable fraud claim and there's no viable RICO

    6   claim, which I believe to be the case at this point, as

    7   admitted by the plaintiff, then what you've got is just a

    8   breach of contract.

    9               And then when we start talking about, you know,

   10   diminished assets and wasting and imminent threats and all,

   11   none of that is here.

   12               THE COURT:     Okay.   Mr. Winsberg, what do you say

   13   about the idea that your client can no longer claim fraud

   14   because they didn't repudiate it at the time and that they also

   15   can no longer seek a receiver because of that?

   16               MR. WINSBERG:      Yeah.   I think Your Honor hit it on

   17   the head.       Two points, the argument that plaintiff's [sic]

   18   counsel is making misses the mark.         There's a difference

   19   between proving fraud for purposes of getting a receiver

   20   appointed and proving fraud as part of your cause of action for

   21   a recovery.      We're not here today on a trial on the fraud claim

   22   in the complaint.       We're here today on the appointment of a

   23   receiver.

   24               I'd also note that based upon the fraud that has been

   25   presented, and the Court found, that there is a likelihood of
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                          EXHIBIT K
                                                                          PAGE 440
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 131 of 157
                                                                         130


    1   fraud in the future.      And that it's in the "or," it's fraud now

    2   or likely in the future, and I think we meet that standard.

    3               The other part, Your Honor, is just if you go to

    4   forbearance agreements, the argument and the notion that by

    5   working with a defaulted borrower and guarantor you've somehow

    6   waived your rights, it's just -- it's just not true.

    7               And so if you were to look at the forbearance

    8   agreements, if you were to look at paragraph -- if you go to

    9   Exhibit H, H and I are similar, the first and amended

   10   forbearance are very similar in the documentation.

   11               If you were to look at Exhibit A, and you go to

   12   Exhibit H, and if you go to Paragraph 11.

   13               Okay.   There is a specific provision in there talking

   14   about pure remedies non-waiver, which defendant's counsel

   15   neglected to point to the Court's attention.

   16               But if you look and go to subpart B, so 11(b) on

   17   Page 7 in Exhibit H:      Except as otherwise specifically and

   18   expressly stated herein, lender's execution or a performance

   19   under this agreement, the forbearance agreement, does not and

   20   shall not be construed so as to waive, relinquish, restrict or

   21   limit in any way any of the rights, claims or causes of action

   22   that lender has or may have with respect to the loan documents

   23   or applicable law, all of which are expressly preserved,

   24   regardless of whether any of the foregoing relate to, arise out

   25   of acts, omissions, events or transactions occurring before or
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 441
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 132 of 157
                                                                         131


    1   after the date thereof.

    2               And then you have another provision, C, beneath it,

    3   that says that nothing in this agreement or related agreements

    4   shall constitute a waiver of any existing or future default --

    5   or event of default to the extent not expressly provided herein

    6   any rights and remedies of the lender.

    7               THE COURT:    I get the idea of repudiation, that if

    8   you know about the fraud and then you act in a manner

    9   inconsistent with repudiating the contract, that you can then

   10   not claim fraud.

   11               But how is it that when you have -- I mean, here they

   12   actually did more, they actually imposed a $200,000 penalty, I

   13   think, because of the breach.        And they specifically said we're

   14   not waiving our remedies.

   15               So do you have any law that says even if we say we're

   16   not waiving our remedies, we're not waiving our rights, that

   17   you can impose a waiver on somebody because they are trying to

   18   dig out of a hole that somebody's put them in?

   19               I mean, I think that's what happened here.         I think

   20   that they realized that they were in a tough spot and they

   21   thought either we go to war right now or we give this company

   22   one more chance to fix it, or two more chances to fix it, and

   23   then we're going to make sure that we can then go to war later.

   24               MR. COHAN:    And that's exactly what Mr. Rierson said.

   25               THE COURT:    Right.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 442
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 133 of 157
                                                                         132


    1               MR. COHAN:    He said we were trying to get our money.

    2               THE COURT:    Yes.

    3               MR. COHAN:    But that's exactly what the repudiation

    4   issue is all about.

    5               THE COURT:    I don't think so.     I don't think so.     I

    6   think repudiation is when you know something and then you just

    7   go gladly on and the idea is how can I complain about something

    8   that I knew about and I continued on.         This is not continuing

    9   on.   This is giving a guy one more chance, it's a forbearance

   10   agreement, not a waiver and repudiation agreement.

   11               MR. COHAN:    Even the -- even this 11(b) reaffirms the

   12   loan documents, it -- it's a non-waiver as to all of those

   13   things, blah, blah, blah, with respect to the loan documents.

   14               MR. WINSBERG:     Or applicable law, I mean --

   15               THE COURT:    So now you're saying that they can't

   16   raise it because of the merger agreement in the loan document.

   17               MR. COHAN:    Right.

   18               THE COURT:    That's a little different argument, but

   19   what do you say about that?

   20               MR. COHAN:    Or both.

   21               MR. WINSBERG:     I would say, Your Honor, there was

   22   fraud that's come to light before the loan documents originated

   23   were found and after the loan documents were found -- were

   24   signed.

   25               And certainly fraud between the timing of the loan
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 443
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 134 of 157
                                                                         133


    1   documents signing and the forbearance signing.          And then we've

    2   discovered fraud after the forbearance agreements have been

    3   signed as well.     You know, so I don't think the whole argument

    4   holds any water.

    5               I'd also point out in this -- in the first amended

    6   forbearance agreement, they admit -- I don't know why we're

    7   arguing this -- they admit they've made misrepresentations

    8   under the loan documents, and we preserved our rights and

    9   remedies in connection with that forbearance agreement.

   10               So the idea that somehow the misrepresentations that

   11   we were aware of somehow bar us from pursuing our claims is

   12   just -- it's just not what the documentation provides.

   13               As Your Honor correctly noted, that this is not an

   14   amendment of a loan and a waiver of defaults, there are

   15   defaults for breach of contract, there are defaults for fraud

   16   and misrepresentations.

   17               And if you look at Exhibit I in the second

   18   forbearance, they acknowledge the non-monetary defaults,

   19   including under 8.8 of the loan document on Page 1 on Exhibit

   20   I.   And of course if you go to Exhibit E -- and Mr. Rierson

   21   testified to it, as to the elements of what they were in 8.8 --

   22   they're misrepresentations.

   23               There is no evidence in front of the Court and no

   24   documentation in front of the Court that we have waived -- that

   25   plaintiff has waived anything.        The idea of a forbearance is do
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 444
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 135 of 157
                                                                         134


    1   you acknowledge -- do the borrowers acknowledge the defaults,

    2   acknowledge that these events have occurred, acknowledge that

    3   the claims are due and owing in the amounts set forth in the

    4   forbearance, and you acknowledge that you have no counterclaims

    5   or causes of action against the plaintiff, the lender in this

    6   case.

    7               And that you reserve rights, the lender reserves

    8   rights.   So they have waived all of their rights.          They have

    9   released Bay Point, which he's neglected to mention, which is

   10   in Paragraph 12 of the forbearance agreements.          They've

   11   acknowledged the defaults, including the misrepresentations, so

   12   the idea that -- I don't think it's relevant, the argument of

   13   waiver in connection with the receiver on element one of fraud,

   14   but even if it somehow is germane, it just isn't accurate to

   15   say -- and he's citied no laws to the contrary -- that somehow

   16   the forbearance agreements have waived fraud in this case.

   17               MR. COHAN:    Judge, three points.      Three points.    As

   18   Your Honor has correctly observed, any fraudulent

   19   misrepresentations that predated the loan were merged by the

   20   document.

   21               THE COURT:    I didn't say that.     I was saying that you

   22   said that.

   23               MR. COHAN:    You pointed to that a moment ago, so -- I

   24   don't want to overstate, but that is our position.

   25               So the fraud that they're complaining about, the
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                          EXHIBIT K
                                                                          PAGE 445
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 136 of 157
                                                                         135


    1   actionable fraud is what predated the loan.          They talk about

    2   what Your Honor called fraudulent activity that postdated the

    3   loan, but there's no reliance and there's no harm, so there's

    4   no fraud claim that arises out of that.

    5               MR. WINSBERG:     But the record doesn't show that.

    6               MR. COHAN:    But there's -- but there's no -- there's

    7   no fraud claim because they merged it when they entered into

    8   the loan agreement, which they didn't have to do, it's their

    9   document, they did it, and they waived it later, even if they

   10   hadn't merged it.

   11               MR. WINSBERG:     That's not the law.     That's not the

   12   law, and that's not what's in the record.

   13               THE COURT:    Hold on.    Let him finish.    Let him

   14   finish.

   15               MR. COHAN:    And then you asked me if I had legal

   16   authority.      I've never seen a case that says what the Court is

   17   asking about, which is that you don't waive the fraud -- you

   18   could somehow reaffirm the documents with the merger clause in

   19   them and not -- and at the same time not waive the fraud.

   20               And I feel sure that the plaintiff, who is well armed

   21   and prepared, would have come to court with that legal

   22   authority if they could have found it.         I just don't think

   23   that's the law, but I don't think we have to cross that bridge

   24   today, because I think for all the other five elements --

   25               THE COURT:    What about the exact statement, except as
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 446
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 137 of 157
                                                                         136


    1   specifically stated herein, the lender's execution of this

    2   agreement does not waive any of the rights, claims or causes of

    3   action it has or may have under the loan documents?

    4               MR. COHAN:    Yeah, but they -- right.      So they

    5   reaffirmed the loan documents.

    6               THE COURT:    No, no, no, no, no.     See, you're pivoting

    7   to the loan documents -- you say that they can't reaffirm the

    8   loan document and then claim fraud, but what that provision of

    9   the contract does, I think, being labeled non-waiver, says

   10   whatever rights we have as of now, we're not foregoing those

   11   rights simply because we're entering into this new agreement to

   12   establish new obligations.

   13               MR. COHAN:    Well, Judge, I would say even if you're

   14   right, which I respectfully disagree --

   15               THE COURT:    I don't see how it could be anything

   16   else.

   17               MR. COHAN:    But even if you're right, they had no

   18   fraud claim by the time they get to this forbearance.

   19               THE COURT:    But does the merger clause in here -- I

   20   don't see any non-reliance term in the loan agreement.            I see a

   21   merger clause that you pointed out.         Does that prevent a fraud

   22   in the inducement?

   23               MR. COHAN:    Yeah, I think that's exactly -- that's

   24   exactly the provision that relates to fraud in the inducement.

   25               THE COURT:    And I think most of the time you have a
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                          EXHIBIT K
                                                                          PAGE 447
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 138 of 157
                                                                         137


    1   non-reliance agreement.       We're not relying upon anything that

    2   you've said.

    3               MR. COHAN:    That's all in here, I believe.

    4               THE COURT:    Is it?

    5               MR. WINSBERG:     I don't believe so, Your Honor.       The

    6   merger clause doesn't bar the fraud claim, but I also feel like

    7   it's as if we're getting off track, Your Honor.

    8               As Your Honor correctly noted earlier, what's in

    9   front of you is whether there has been proof that fraud has

   10   occurred or is likely to continue to occur, and as Your Honor

   11   has noted, there is ample evidence of fraud for purposes of a

   12   receiver.

   13               THE COURT:    All right.    Let's go on to the next

   14   point.

   15               MR. COHAN:    Your Honor just to satisfy your

   16   curiosity, 11.1 says:      All prior representations, warranties

   17   and negotiations are merged.

   18               THE COURT:    11.1 of which agreement?

   19               MR. COHAN:    P, the loan documents.

   20               THE COURT:    You mean the merger agreement?

   21               MR. COHAN:    Yes, sir.    But it specifically talks

   22   about representations and negotiations being merged.

   23               THE COURT:    Well, I'm not sure that's the same thing

   24   as a --

   25               MR. COHAN:    Well, representations are exactly what
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 448
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 139 of 157
                                                                         138


    1   they're pointing --

    2               THE COURT:    -- clause that would exclude a fraudulent

    3   inducement.     But that, I think, is also an issue for another

    4   day.

    5               I think there is plenty of evidence that the

    6   defendant engaged in fraudulent activity in order to receive

    7   the $200,000 loan, and then the forbearance of it, of

    8   termination and the rights that the plaintiff had.

    9               The party seeking receivership has a valid claim to

   10   the property that is subject to the proposed receivership.            Is

   11   there any dispute about that?

   12               MR. COHAN:    I'm sorry.    One more time.

   13               THE COURT:    Well, the party seeking receivership has

   14   a valid claim to the property that is subject to the proposed

   15   receivership.     What is it you're seeking in the receivership?

   16               MR. WINSBERG:     We're seeking to appoint a receiver

   17   over the collaterals defined in the loan documents, Your Honor.

   18               THE COURT:    That is all of their property?

   19               MR. WINSBERG:     Correct, Your Honor.

   20               THE COURT:    And including the accounts into which the

   21   payments were to be made?

   22               MR. WINSBERG:     Correct, Your Honor.     We have

   23   Mr. Rierson's testimony plus the loan, the note, the guarantee,

   24   the first forbearance -- the first forbearance, the second

   25   forbearance agreements plus the UCCs all in front of
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 449
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 140 of 157
                                                                         139


    1   Your Honor, just to establish we have a valid claim.           Like I

    2   said earlier, because of the fraud --

    3               THE COURT:    You can't say you have the only claim.

    4               MR. WINSBERG:     Correct, Your Honor, because of the

    5   fraud brought to the attention by Columbia Bank, we do not know

    6   whether we are first priority, but we do -- we have established

    7   we have a valid claim to the collateral.

    8               THE COURT:    Mr. Cohan, what do you say about that?

    9               MR. COHAN:    Your Honor, what I have to say about that

   10   simply is that I do think that there is some question about

   11   what the plaintiff has a claim to, given the fact that it may

   12   or may not be in a priority position.

   13               THE COURT:    But vis-a-vis your client, they have a

   14   claim to it?

   15               MR. COHAN:    I mean, the document speaks for itself.

   16   I can't --

   17               MR. WINSBERG:     We have two forbearance agreements,

   18   whether they acknowledge it and admit the amount of the claim,

   19   and then we have a security interest in the collateral, as well

   20   as the testimony.

   21               THE COURT:    Okay.   Imminent danger the property lost

   22   or diminished in value.

   23               MR. COHAN:    Mr. Rierson testified under oath that

   24   there was none.

   25               THE COURT:    What do you say about that?       How do you
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 450
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 141 of 157
                                                                         140


    1   prove that?

    2               MR. WINSBERG:     Well, Your Honor, it's a little

    3   difficult, because they're taking advantage of their own

    4   misconduct.     You know, they breached out the loan documents by

    5   not providing any of his financial information, as Your Honor

    6   noted as part of the fraud claim.

    7               We do know that without a receiver appointed, the

    8   same person that committed the fraud is going to continue on

    9   operating these businesses using our collateral.           And we know

   10   Mr. Smith has tax liens against himself personally.

   11               We also know from their -- from the defendant's

   12   brief, they admit they're operating and paying claims, but they

   13   haven't paid us anything, and haven't given us an accurate

   14   picture of the assets and liabilities, despite the fact it's

   15   required under the loan documents and Mr. Rierson has asked, it

   16   hasn't been provided.

   17               And then we know that they've even took out a loan

   18   from Bondit in violation of our loan agreement, putting another

   19   lien on the collateral.

   20               Any way -- any way you look at it, that's impairing

   21   our collateral, that's another lender putting its claims as to

   22   the collateral on this case.

   23               And we know from the California website that

   24   Hoplite's status is listed as suspended, that's the only

   25   evidence.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 451
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 142 of 157
                                                                         141


    1               And we know, despite the contractual agreements this

    2   Court found in Section 3.2, there were two tax liens that were

    3   supposed to be paid post-closing, which haven't been paid,

    4   which impairs the collateral.

    5               And then on top of that, as Mr. Rierson testified, we

    6   have four other California tax liens, all in Exhibit Q, that

    7   remain unpaid that have occurred -- that have been filed since

    8   the loan closed.

    9               So the idea, with all these new liens that

   10   potentially impair the collateral, you know, their statements

   11   on one hand that they're operating and paying claims, yet we're

   12   not getting a complete picture or any picture at all as to

   13   their assets and liabilities, along with the other collateral,

   14   and look at who's running this business, in light of the

   15   Court's findings, I don't know how you -- I don't know how you

   16   find otherwise that there's not an imminent danger that the

   17   collateral is going to dissipate or diminish.

   18               THE COURT:    Mr. Cohan?

   19               MR. COHAN:    Nobody's doing anything.      There is no

   20   collection.

   21               THE COURT:    Say again.

   22               MR. COHAN:    No one is doing anything.      There is no

   23   collection.     There is no imminent threat or danger of anything.

   24               THE COURT:    But isn't that the danger, that there is

   25   some -- it appears from the documents, there is some right to
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 452
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 143 of 157
                                                                         142


    1   revenue from these three agreements.         Isn't the danger that

    2   your client will at some point have a right to that, and then

    3   what was meant to pay them will be used for something else?

    4               MR. COHAN:    There's no evidence of that, there's

    5   no -- there's no evidence that he's got his hands on anything

    6   that he could do anything with.        There's no evidence that he --

    7               THE COURT:    Well, then why don't I let them take your

    8   client's deposition next week.

    9               Do y'all want to do that?

   10               MR. WINSBERG:     Sure.   I mean, we would like

   11   Your Honor to order them to turn over a complete picture of

   12   their assets and liabilities, like tomorrow, with all their

   13   cash transfers and bank statements going back the last two

   14   years.

   15               THE COURT:    I will do that.

   16               MR. COHAN:    Oh, give me a little time.

   17               THE COURT:    Why?

   18               MR. COHAN:    Because, first of all, I know when I

   19   talked to my client earlier today, he was seeing his dad in

   20   Florida, who is ill, so I don't know if he's in his office,

   21   but --

   22               THE COURT:    Where does he live?

   23               MR. COHAN:    In California.

   24               THE COURT:    Why doesn't he stop here on the way back

   25   and we'll have a hearing and you can do the testimony live?
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 453
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 144 of 157
                                                                         143


    1               MR. COHAN:    When?   Tomorrow?

    2               THE COURT:    Yeah, sure.

    3               MR. COHAN:    Judge, can we do this next week?

    4               THE COURT:    Well, I don't know.     I feel like I need

    5   to do something, because I feel like -- I don't know how

    6   imminent the payment is.       I think that's the issue here, is the

    7   imminency of the injury.

    8               MR. COHAN:    And by the way, there is a live dispute

    9   about personal jurisdiction and venue here.

   10               THE COURT:    Okay.   Well, we can talk about that, and

   11   we ought to do that, because I care a lot about the

   12   jurisdiction.     I don't want to overstep jurisdiction, but I

   13   think your client came to somebody in Georgia for a loan.

   14               MR. WINSBERG:     It's not just that, Your Honor.       The

   15   forbearance agreements both -- he acknowledges and wavies -- he

   16   acknowledges and consents to the jurisdiction and venue in this

   17   Court.

   18               THE COURT:    Okay.   We'll get to that on another day,

   19   if that arises.     I think there is enough that I am not pumping

   20   the brakes on that myself, and nothing else has been put to me.

   21               I think they have shown me enough to get a receiver.

   22   I don't think there's going to be a remedy available to them.

   23   If what is due under these three contracts has dissipated, and

   24   everything your client has said to me -- not said to me --

   25   everything that I have seen of your client in this case so far
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 454
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 145 of 157
                                                                         144


    1   tells me that he has committed fraud and is unlikely to use the

    2   money he has coming in to pay the people that he owes it.

    3               MR. COHAN:    Judge.

    4               THE COURT:    Let me finish.     The thing that concerns

    5   me, I think there is an imminent injury, I think there's not

    6   likely to be a remedy to them.        I think the greater good is on

    7   their side, in the other elements that I've talked about.

    8               But the strongest argument you make is that if I do

    9   this, it will ruin the business.        I don't know if that's true

   10   or not.   I don't see any evidence on you from that, and I don't

   11   see how it could be.      We have a gentleman who could become the

   12   receiver and all he then does is collect the money and then

   13   your clients can explain where the money is supposed to go.

   14               But this gentleman and his company have a pretty

   15   strong claim that any money that comes in on those three

   16   agreements ought to go to them.

   17               MR. COHAN:    There is a super easy lesser remedy.

   18               THE COURT:    Perfect.    Then you tell me what it is.

   19               MR. COHAN:    Order an injunction, enjoin the

   20   defendants from disbursing any money received into any of the

   21   corporate accounts after today without an order from the --

   22               THE COURT:    What do you say about that?

   23               MR. WINSBERG:     It doesn't work, Your Honor, because

   24   our collateral package, and the lender's collateral package is

   25   broader than those three agreements.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 455
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 146 of 157
                                                                         145


    1               THE COURT:    Because it has all of the other assets?

    2               MR. WINSBERG:     That's correct, Your Honor.

    3               THE COURT:    Why don't we do this.      I think the way

    4   your client has done this, particularly the idea that false

    5   people are talking to people on phones and things like that, I

    6   think we need to go to the entities that owe the money.            I

    7   think you-all ought to agree to an injunction for now, that

    8   allows me to enjoin them from paying anybody other than

    9   whatever account you-all agree to.

   10               MR. COHAN:    Right.

   11               THE COURT:    Does that give you at least 60 percent of

   12   what you're looking for?

   13               MR. WINSBERG:     It's helpful, Your Honor, but it does

   14   not deal with the issue.       We don't know what other collateral

   15   is out there, whether assets are there, and whether those are

   16   being dissipated, as we speak and once --

   17               THE COURT:    Well, and I don't know that either.          And

   18   so when I look at the element that has to do with the

   19   collateral, or whether there's likely to be a diminishing in

   20   value, I look at primarily those three accounts.           Those three

   21   accounts are what your client lent on.         They are, I suspect,

   22   your client's primary hope of getting repaid.          And I will give

   23   you the discovery you need to go and do the other things you

   24   want to do.

   25               MR. WINSBERG:     Yeah, we would want as part of that,
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 456
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 147 of 157
                                                                         146


    1   you know, immediate turnover of the books and records.            And we

    2   would also want, Your Honor, you know, an injunction enjoining

    3   him until there's a receiver in place for making decisions from

    4   making material transfers out of the businesses.

    5               MR. COHAN:    And I'm fine with you enjoining the three

    6   companies from disbursing to anybody other than a designated

    7   account.

    8               THE COURT:    Okay.   I would like you-all to prepare

    9   for me an injunction tonight or tomorrow -- I think there is

   10   all kinds of bases for an injunction here.          I think they've got

   11   a high likelihood of success.        I think there's a real chance of

   12   irreparable injury.      I think the fact that the public interest

   13   weighs in favor of this, and I think that the gravity of the

   14   damage weighs in favor of it as well.

   15               It also can be a stopgap measure that is short of me

   16   doing a receiver.      And I'm not putting that outside of the

   17   realm.   I'm simply saying when I look at the imminent injury,

   18   yes, I guess there's other collateral that you have, I know you

   19   do, you have essentially everything, but there might be a

   20   number of other companies that do, too, including the bank, so

   21   I'm a little hesitant to overreach into that right now when

   22   what you've shown, I think, is the imminency of the assets that

   23   really you have a priority on.

   24               MR. WINSBERG:     Which is why we really wanted the

   25   receiver, Your Honor.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 457
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 148 of 157
                                                                         147


    1               THE COURT:    I know, to go in and figure it out.

    2               MR. WINSBERG:     To figure it all out and to have --

    3               THE COURT:    But they tell me that appointing a

    4   receiver is going to ruin their company because it's going to

    5   get out and it's going to ruin their reputation.

    6               MR. WINSBERG:     I mean, there's no evidence of that,

    7   Your Honor.

    8               THE COURT:    I know.    I know.

    9               MR. WINSBERG:     And every borrower says that.       Every

   10   borrower that comes into a Court resisting a receiver says the

   11   business is finished if you do this, but there's no evidence of

   12   that.   And you have to weigh that with the public -- the public

   13   has an interest in making sure that they're not engaging in

   14   fraudulent conduct and fraudulently ripping off other lenders.

   15               You know, there are other means out here.         So we

   16   really strongly believe that the management needs to be

   17   displaced now.     It's not just with respect to our clients, it's

   18   with respect to Ms. Godfrey's client, who's in the courtroom,

   19   and the other lenders that believe maybe they had a priority.

   20               So the injunction is helpful, but they're -- you

   21   know, we still have real concerns that they're going to operate

   22   in a way that we really need a receiver to sort this out.

   23               And we were envisioning -- because we had thought

   24   about this issue, because I know it's a difficult decision for

   25   Your Honor, was get a receiver in place, get -- have the
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 458
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 149 of 157
                                                                         148


    1   receiver come back to the Court and do a report and have a

    2   further hearing after the receiver figures out what's going on

    3   here and --

    4               THE COURT:    I'm going to do that kind of.       But I do

    5   think I have to look at less severe equitable remedies.

    6               You want to say something?

    7               MS. GODFREY:     Yes, your Honor, thank you.      I just

    8   want to clarify, it's not clear that the accounts that we're

    9   talking about are, in fact, the plaintiff's, you know, sole,

   10   primary collateral.      And I believe my client would have a

   11   priority right to those funds, based upon the lien.

   12               THE COURT:    Oh, of course you would.      Yes, because

   13   you didn't subrogate over them into that.

   14               MS. GODFREY:     Correct.

   15               THE COURT:    Okay.   I get it.

   16               MS. GODFREY:     Correct, Your Honor.     Thank you.

   17               THE COURT:    I get that.    Thank you.    I would like

   18   you-all to prepare an order that enjoins the three entities --

   19               MR. COHAN:    Your Honor, may I sit?

   20               THE COURT:    Yes.    Of course.   I'm sorry.

   21               That enjoins the three entities that are the subjects

   22   of the three contracts from paying the proceeds on those

   23   contracts to anyone other than -- who do you want them paid to?

   24               MR. WINSBERG:     We need an independent third party

   25   paid to, because Ms. Godfrey's right, there's going to be a
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 459
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 150 of 157
                                                                         149


    1   dispute as to who's entitled to them.

    2               THE COURT:    Okay.    You-all work it out.

    3               MR. WINSBERG:     I would suggest having them paid

    4   directed to Mr. Glade, as the potential --

    5               THE COURT:    That seems reasonable to me.

    6               MR. COHAN:    As long as the plaintiff is paying for

    7   that, I'm fine with that.

    8               THE COURT:    Okay?

    9               MR. WINSBERG:     Yeah, I mean, what if we -- our

   10   co-counsel is raising the issue, what if one of those three

   11   parties claims -- because they're not in front of Your Honor --

   12   what if they -- what if they claim they're not really bound by

   13   the injunction.

   14               THE COURT:    Well, I'm going to expand it, but I doubt

   15   they'll do that.      We'll see.   Maybe they will.     But I'm also

   16   going to enjoin the defendant and Mr. Smith from doing anything

   17   with those funds and require them, if they receive any funds,

   18   they must immediately notify and transfer to Mr. Glazer, is the

   19   that the name?

   20               MR. GLADE:    Glade.

   21               THE COURT:    Glade.   Sorry.    That money to Mr. Glade.

   22               Everybody understand that?

   23               MR. WINSBERG:     Yes, Your Honor.

   24               THE COURT:    Third, I'm going to require the defendant

   25   to provide to the plaintiff whatever financial records they
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 460
Case 2:21-bk-12663-ER    Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                             Exhibit K Page 151 of 157
                                                                          150


    1   think they need in order to look at the other assets and

    2   whether there is diminishing or a threat of diminishing in

    3   value those items to which you have a claim.           Okay?

    4               MR. COHAN:     Understood.

    5               THE COURT:     You-all need to figure out the wording of

    6   that.   I have the right to order that discovery right now, but

    7   I'm going to do it as part of this order.

    8               MR. WINSBERG:      Your Honor, in the event that

    9   there's -- inevitably, in these types of cases, disputes as

   10   to --

   11               THE COURT:     You can call me tomorrow at any moment.

   12   We're going to get this order out tomorrow.

   13               MR. WINSBERG:      Thank you, Your Honor.

   14               THE COURT:     I'm not going to let the sun set one more

   15   night without putting some protection in place for what I think

   16   was supposed to be a pretty easy transaction.           Somebody took $2

   17   million, and there's money out there to pay it back.            So I'll

   18   be available any time tomorrow.         I will get you-all on the

   19   phone and we will hammer out those details.

   20               But I would like to get from you-all the guts of the

   21   agreement with whatever you want in there, as early as you can

   22   tomorrow.       If you have disagreement, redline it, and then we'll

   23   all get together and we'll figure out how to do it.            Okay?

   24               MR. WINSBERG:      Thank you, Your Honor.

   25               MR. COHAN:     Thank you, Your Honor.
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA

                                                                          EXHIBIT K
                                                                          PAGE 461
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 152 of 157
                                                                         151


    1               THE COURT:    If there is anything else that you think

    2   we need to put in there, let me know.

    3               But what I think this does for your client is it

    4   gives a more precise type of receivership than just letting

    5   somebody come in from Atlanta and essentially take over the

    6   company.

    7               I think this company is doing creative things with TV

    8   shows, and I think because of that, they need to stay operating

    9   their company.     And this also might be the first baby step.            It

   10   may be that you're back here in a little bit and you say,

   11   Judge, the discovery has shown that there's all this

   12   dissipation and now we have to go to a receiver.           Okay.    I'll

   13   do that.

   14               MR. WINSBERG:     All right.    Thank you.   Yeah, we would

   15   want, as part of that, like in the injunction a negative

   16   pledge.

   17               THE COURT:    Say again.

   18               MR. WINSBERG:     We'd like as part of the injunction a

   19   negative pledge where they can't pledge their collateral to any

   20   new lenders.

   21               THE COURT:    That seems reasonable.

   22               MR. COHAN:    Those three companies?

   23               MR. WINSBERG:     Yes.   And then we'd also like to have

   24   the ability -- you know, like with the documentation, have the

   25   ability to have Mr. Smith sit for a deposition.
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                           EXHIBIT K
                                                                           PAGE 462
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 153 of 157
                                                                         152


    1               THE COURT:    I think that's reasonable.

    2               MR. WINSBERG:     And maybe have the Court continue the

    3   hearing, you know, depending on what we find.

    4               THE COURT:    That's fine.    I think you've got a lot.

    5   The only concern I have is whether there is a less extreme

    6   equitable remedy, like an injunction, and secondly, whether

    7   what I would be doing is putting the company out of business.

    8               But that's something that if we come back here about,

    9   because you tell me that it's all these other things, I'm going

   10   to require the defendant to come here and testify and explain

   11   that to me.

   12               But I can't just ignore that, especially when we're

   13   on fairly short notice.       Okay?

   14               MR. WINSBERG:     Thank you, Your Honor.

   15               THE COURT:    Anything else you want in there?

   16               Do you want to take a minute and talk to your client?

   17               MR. WINSBERG:     Just one second, Your Honor.

   18               THE COURT:    Yes.    Take a minute and talk to your

   19   client.   See if they have any ideas.

   20               MR. COHAN:    May I approach the court reporter just to

   21   get a rough copy?

   22               THE COURT:    Sure.

   23                            (Pause in proceedings)

   24               MR. WINSBERG:     Thank you, Your Honor.     One additional

   25   clarification is the injunction, in dealing with the pledge of
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 463
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 154 of 157
                                                                         153


    1   the assets and -- it's the collateral, you know, and so to the

    2   extent that that collateral has been moved around outside of

    3   those -- of the borrower entities and the guarantor, if there's

    4   affiliates, like, for example, Hoplite Studios is an affiliate

    5   of the borrowers and made a loan that we allegedly got a

    6   subordination agreement on, the injunction should apply to

    7   their -- to their affiliates.

    8               THE COURT:    I agree.    I agree.   I agree with you.

    9   And otherwise, you'll be able to do the discovery to see if

   10   there is something else.

   11               And I really do mean this, Mr. Winsberg, this is open

   12   to adjustment.     If you think that something else needs to be

   13   done to give your client the protection that they want, there's

   14   no reason we can't adjust it to dial it in better until we get

   15   to wherever -- if you decide to come back and you think you

   16   need a receiver, like I said, I'm not putting that outside the

   17   realm of possible.

   18               I think you have a really good claim for it, but I

   19   think there's just maybe a couple of steps that we can go.

   20   That if I say at the end, I tried to do these other things and

   21   it didn't work, then I know I have to do a receiver.           That's

   22   really the one thing I have.

   23               So if you decide next week that there's something

   24   that when you're looking at it or when your clients are looking

   25   into something, and they think we think it should be this, let
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 464
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 155 of 157
                                                                         154


    1   me know.    It doesn't take me but a minute to modify the terms

    2   of an injunction.      Okay?   Does that make sense?

    3               MR. WINSBERG:      Yes, Your Honor.

    4               THE COURT:    Does everybody agree with that?

    5               MR. COHAN:    Thank you, Your Honor.

    6               THE COURT:    Do you think there's a question about

    7   whether or not the other entities will abide the injunction?

    8               MR. WINSBERG:      I'm just not sure, Your Honor.      I

    9   just -- I would hope that any entity would honor an injunction

   10   entered by a federal district court judge, and we wouldn't have

   11   a problem.

   12               But you don't know.      And the concern here is based

   13   upon the fraud, even with the injunction, we are dealing, as

   14   the Court has found, with somebody who is untethered to the law

   15   at this point.     So we are concerned about compliance and we

   16   know there's remedies for that, and -- but we are concerned

   17   about they will be operating -- the same person who committed

   18   the fraud is going to be operating in the interim, even with

   19   the injunction.     That is -- that is a concern.

   20               THE COURT:    Well, let's see where we get.       And you

   21   can always go get discovery from those third parties and figure

   22   out what is happening and what is going to happen.

   23               MR. COHAN:    Did you want to say something,

   24   Ms. Godfrey?

   25               MS. GODFREY:     Yes.   I just want to be clear on what
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 465
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 156 of 157
                                                                         155


    1   procedures that will follow.       The entry of the Court's

    2   injunction, Mr. Blade's holding the funds.          Is the Court

    3   anticipating that we come up, like, with a briefing schedules

    4   for disbursement or --

    5               THE COURT:    Yes.    Well, I think that you ought to

    6   say, if you can, in the injunction what happens, right?            I

    7   think if we can agree what will happen to the funds, or we can

    8   have a hearing on it, you can put that in the injunction, that

    9   when there are funds that are collected by Mr. Glade, that the

   10   parties will notify the Court and we can decide what to do.

   11   And the most important thing is to make sure that nothing

   12   happens to it.

   13               MR. WINSBERG:     Your Honor, one other thing that came

   14   to my attention with the clients, and I do believe it would be

   15   helpful here to help us is that the Court to order the defense

   16   to let Mr. Glade -- give him access to the premises on

   17   reasonable notice to look and inspect the books and records in

   18   person, in light of what has gone on here.

   19               THE COURT:    Okay.

   20               MR. WINSBERG:     Thank you, Your Honor.

   21               THE COURT:    Okay.   All right.    Thank you-all.

   22

   23               (Whereupon, the proceedings were adjourned at 5:07

   24   p.m.)

   25
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 466
Case 2:21-bk-12663-ER   Doc 39-13 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                            Exhibit K Page 157 of 157
                                                                         156


    1                            REPORTERS CERTIFICATE

    2

    3

    4               I, Jana B. Colter, Official Court Reporter for the

    5   United States District Court for the Northern District of

    6   Georgia, with offices at Atlanta, do hereby certify:

    7               That I reported on the Stenograph machine the

    8   proceedings held in open court on February 10, 2021, in the

    9   matter of Bay Point Capital Partners II, LP v. Hoplite, Inc. et

   10   al, Case Number 1:21-CV-375; that said proceedings in

   11   connection with the hearing were reduced to typewritten form by

   12   me; and that the foregoing transcript (155 Pages) is a true and

   13   accurate record of the proceedings.

   14               This the 5th day of May, 2021.

   15

   16

   17

   18                                     _______________________________
                                   /s/ Jana B. Colter, FAPR, RMR, CRR, CRC
   19                                     Official Court Reporter

   20

   21

   22

   23

   24

   25
                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA

                                                                         EXHIBIT K
                                                                         PAGE 467
